Exhibit 10.1

Execution Version

STOCK PURCHASE AGREEMENT

DATED AS OF MAY 18, 2012

BY AND AMONG

NORDSON CORPORATION

(“BUYER”)

AND

BERTRAM GROWTH CAPITAL I, L.P.,

A DELAWARE LIMITED PARTNERSHIP,

BERTRAM GROWTH CAPITAL II, L.P.,

A DELAWARE LIMITED PARTNERSHIP,

AND

BERTRAM GROWTH CAPITAL II-A, L.P.,

A DELAWARE LIMITED PARTNERSHIP

(COLLECTIVELY, “SELLERS”)

AND

EDI HOLDINGS, INC., A DELAWARE CORPORATION

(THE “COMPANY”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1     BASIC TRANSACTION

     1   

1.1

  Agreement to Purchase and Sell the Shares      1   

1.2

  Cancellation of Company Options      2   

ARTICLE 2     CONSIDERATION AND MANNER OF PAYMENT

     2   

2.1

  Purchase Price      2   

2.2

  Payment of Purchase Price and Other Closing Payments      3   

2.3

  Working Capital Purchase Price Adjustment      4   

ARTICLE 3     SELLERS’ AND COMPANY REPRESENTATIONS AND WARRANTIES

     8   

3.1

  Capitalization      8   

3.2

  Authority      8   

3.3

  Incorporation and Qualification      9   

3.4

  Subsidiaries      9   

3.5

  Organizational Documents      9   

3.6

  No Conflict      10   

3.7

  Financial Statements; No Undisclosed Liabilities      10   

3.8

  Inventory, Accounts Receivable and Accounts Payable      11   

3.9

  Equipment and Real Property      11   

3.10

  Taxes      12   

3.11

  Contracts      14   

3.12

  Litigation      14   

3.13

  Intellectual Property      15   

3.14

  Absence of Certain Developments      17   

3.15

  Insurance Policies      18   

3.16

  Licenses and Permits; Compliance with Rules      19   

3.17

  Employee Benefit Plans      19   

3.18

  Environmental Matters      22   

3.19

  Salaries      23   

3.20

  Personnel Agreements, Plans and Arrangements      23   

3.21

  Warranties      24   

3.22

  Brokers      24   

3.23

  Customers and Suppliers      24   

3.24

  Related Party Transactions      24   

3.25

  No Other Representations or Warranties; Schedules      25   

ARTICLE 4     BUYER’S REPRESENTATIONS AND WARRANTIES

     25   

4.1

  Organization      25   

4.2

  Authority      25   

4.3

  No Conflict      26   

4.4

  Litigation      26   

4.5

  Investment Intent      26   

4.6

  Financial Capacity      26   



--------------------------------------------------------------------------------

4.7

  Brokers      27   

4.8

  Representations      27   

ARTICLE 5     PRE-CLOSING COVENANTS

     27   

5.1

  No Transfer or Inconsistent Action      27   

5.2

  Conduct of Business in Ordinary Course      27   

5.3

  Buyer’s Investigation      29   

5.4

  Advice of Changes      29   

5.5

  Reasonable Efforts      29   

5.6

  Termination      29   

5.7

  Public Announcement      30   

5.8

  Consents; HSR Approval      30   

5.9

  Supplements to Disclosure Schedules      31   

5.10

  280G Covenant      31   

5.11

  Director and Officer Liability and Indemnification      32   

ARTICLE 6     CONDITIONS PRECEDENT TO CLOSING

     32   

6.1

  Conditions to Each Party’s Obligations      32   

6.2

  Conditions to Obligations of Buyer      32   

6.3

  Conditions to Obligations of Sellers      33   

ARTICLE 7     CLOSING

     34   

7.1

  Time and Place      34   

7.2

  Deliveries of Sellers      34   

7.3

  Deliveries of Buyer      35   

ARTICLE 8     COVENANTS AFTER CLOSING

     36   

8.1

  Further Conveyances      36   

8.2

  Indemnification and Remedies      36   

8.3

  Tax Matters      40   

8.4

  Employee Benefits      43   

8.5

  Release by Sellers      43   

8.6

  Non-Solicitation      45   

ARTICLE 9     MISCELLANEOUS

     45   

9.1

  Confidentiality      45   

9.2

  Notices, Consents, etc.      46   

9.3

  Amendment and Waiver      47   

9.4

  Documents      47   

9.5

  Counterparts      47   

9.6

  Expenses      47   

9.7

  Choice of Law      47   

9.8

  Assignment      48   

9.9

  Certain Rules of Construction      48   

9.10

  Entire Agreement      61   



--------------------------------------------------------------------------------

9.11

  Third Parties      61   

9.12

  Specific Performance      61   

9.13

  Severability      61   



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

A

   Option Termination Agreement

B

   Escrow Agreement

LIST OF SCHEDULES

 

1.2

   Option Cancellation Payments

2.1(a)

   Closing Indebtedness Amount

2.1(b)

   Change-in-Control Payments

2.1(c)

   Allocation of Purchase Price Among Sellers

2.2(a)

   Post-Closing Indebtedness

2.2(d)

   Seller Transaction Expenses Payees

2.3(b)

   Example Working Capital Calculation

3.1

   Capitalization

3.1(a)

   List of Disqualified Persons

3.3

   Subsidiaries and Foreign Qualifications

3.6

   Transactions Not a Breach

3.7

   Financial Statements

3.8(a)

   Inventory

3.8(b)

   Accounts Receivable

3.9(a)

   Personal Property Leases

3.9(b)

   Leased Real Property

3.9(e)

   Real Estate Options

3.10(a)

   Taxes

3.10(b)

   Tax Audits

3.10(c)

   Jurisdiction of Filed Tax Returns

3.11

   Material Contracts

3.12

   Litigation

3.13(c)

   Intellectual Property Licenses

3.13(e)

   List of Patents, Marks and Copyrights

3.13(f)

   Intellectual Property Contracts

3.13(h)

   Intellectual Property Claims Against Company



--------------------------------------------------------------------------------

3.13(i)

   Intellectual Property Claims By Company

3.13(m)

   Software

3.14

   Absence of Certain Developments

3.15

   Insurance Policies

3.16

   Licenses and Permits

3.17(a)

   List of Employee Benefit Plans

3.17(b)

   Unwritten Employee Benefit Plans

3.17(c)

   Compliance of Employee Benefit Plans

3.17(f)

   Multiemployer Plans, Pension Plan or Retiree Welfare Plan

3.17(j)

   Termination/Amendment of Employee Benefit Plans

3.17(k)

   Employment Agreements

3.17(m)

   Foreign Benefit Plans

3.18

   Environmental Matters

3.19

   Salaries

3.20

   Personnel Agreements, Plans and Arrangements

3.21

   Warranties

3.22

   Brokers Fees

3.23

   Customers and Suppliers

3.24

   Related Party Transactions

5.2(b)

   Conduct of Business in Ordinary Course

6.2(e)

   Sellers’ Consents

6.3(d)

   Buyer’s Consents

8.2(a)

   Covered Matters



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated effective as of May 18,
2012 (the “Effective Date”) by and among Nordson Corporation, an Ohio
corporation (“Buyer”), and BERTRAM GROWTH CAPITAL I, L.P., a Delaware limited
partnership (“BGC I”), BERTRAM GROWTH CAPITAL II, L.P., a Delaware limited
partnership (“BGC II”), and BERTRAM GROWTH CAPITAL II-A, L.P., a Delaware
limited partnership (“BGC II-A,” and each of BGC I, BGC II and BGC II-A are
referred to herein as a “Seller,” and collectively, “Sellers”), and EDI
HOLDINGS, INC., a Delaware corporation (the “Company”), recites and provides as
follows:

RECITALS

A. Sellers in the aggregate own of record all of the issued and outstanding
capital stock of EDI Holdings, Inc., a Delaware corporation (the “Company”), and
all of the voting power of the outstanding capital stock of the Company. The
Company’s outstanding capital stock consists solely of Series A preferred shares
(the “Shares”).

B. The Company is the record owner of all the issued and outstanding equity of
Extrusion Dies Industries, LLC, a Delaware limited liability company (“EDI
LLC”), which in turn is the record owner of all the issued and outstanding
equity of Premier Dies Corporation, a Wisconsin corporation (“Premier,” and
together with EDI LLC, the “Domestic Subsidiaries”), EDI Precision Dies
(Shanghai) Co. Ltd., a Chinese company limited (“EDI China”), EDI Asia Pacific
KK, a Japanese business corporation (“EDI Japan”), and EDI GmbH, a German
company with limited liability (“EDI Germany”). EDI Germany is the record owner
of all the issued and outstanding equity of Extrusion Dies Management GmbH, a
German company with limited liability (“Management GmbH”), and EDI Germany is
the sole limited partner and Management GmbH is the sole general partner of EDI
GmbH & Co KG, a German limited partnership (“KG,” and together with EDI China,
EDI Japan, EDI Germany, and Management GmbH, the “Foreign Subsidiaries,” and
collectively with the Domestic Subsidiaries, the “Subsidiaries”).

C. Buyer desires to acquire from Sellers, and Sellers desire to sell to Buyer,
the Shares, subject to the terms and conditions set forth herein.

D. Defined terms used herein are defined in the list of definitions contained in
Section 9.9(e) and sometimes directly in the text in which they are used.

NOW THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1

BASIC TRANSACTION

1.1 Agreement to Purchase and Sell the Shares. At Closing, Buyer shall purchase
from Sellers, and Sellers shall sell, convey, assign, transfer and deliver to
Buyer, on the terms and subject to the



--------------------------------------------------------------------------------

conditions contained in this Agreement, the Shares, free and clear of all Liens
of any kind or nature. At Closing, Sellers shall deliver to Buyer certificates
evidencing the Shares, duly endorsed or with duly endorsed stock powers in favor
of Buyer.

1.2 Cancellation of Company Options. Effective as of the Closing, each stock
option that is outstanding immediately prior to the Closing (each, a “Company
Option,” and collectively, the “Company Options”) granted under any Company
Stock Plan, without regard to the extent then vested and exercisable, shall be
terminated and, in consideration of such termination, Buyer shall, or shall
cause the Company to, at Closing, pay to each holder of Company Options, an
amount in respect thereof equal to the amount specified next to each holder’s
name on Schedule 1.2, which Schedule may be updated from time to time by Sellers
no later than two (2) Business Days prior to Closing, such specified amounts to
be gross of all Taxes that are owed by the Company or the holder (the “Option
Cancellation Payments”), and the payments actually made by the Company to each
holder shall be net of the Company’s portion of all employment, FICA and related
Taxes as well as any required withholdings that the Company is required to make
with respect to the holder. No Option Cancellation Payment shall be made to any
holder pursuant to this Section 1.2 unless the holder executes, delivers and
continues to comply with an Option Termination Agreement substantially in the
form attached as Exhibit A (an “Option Termination Agreement”). As of the
Closing, all Company Options shall no longer be outstanding and shall
automatically terminate and cease to exist, and each holder of a Company Option
shall cease to have any rights with respect thereto other than the right to
receive the cash payment, if any, contemplated by this Section 1.2.

ARTICLE 2

CONSIDERATION AND MANNER OF PAYMENT

2.1 Purchase Price. The aggregate purchase price for the Shares (the “Purchase
Price”) is an amount equal to (i) $200,000,000, (ii) minus the amount set forth
on Schedule 2.1(a), which may be updated from time to time by Sellers prior to
Closing (the “Closing Indebtedness Amount”), (iii) minus the amount of the
Option Cancellation Payments, (iv) minus the amount set forth on Schedule
2.1(b), which may be updated from time to time by Sellers prior to Closing (the
“Change-in-Control Payments”), (v) minus the aggregate amount of the Seller
Transaction Expenses (the “Seller Transaction Expenses Amount”), (vi) plus an
amount equal to the positive Estimated Adjustment or minus an amount equal to
the negative Estimated Adjustment, as the case may be, (vii) plus an amount
equal to the value of the outstanding German letters of credit as of Closing
identified as Item 2 on Schedule 2.2(a), which schedule may be updated from time
to time by Sellers prior to Closing, and (viii) plus an amount of Cash to remain
with the Company at the Closing, which amount shall be mutually agreed between
Buyer and Sellers taking into account the Company’s historical cash needs for
normal operations. The Purchase Price shall be subject to adjustment
post-Closing as set forth in Section 2.3. The Purchase Price shall be allocated
between Sellers as set forth on Schedule 2.1(c) (the relative allocation among
the Sellers being their respective “Allocable Percentage”), which may be updated
from time to time by Sellers prior to Closing. For purposes of the foregoing
clause (vii), such amount shall be equal to the United States dollar equivalent
(using the Exchange Rate) of the Euro balances

 

2



--------------------------------------------------------------------------------

contained in the Subsidiaries’ bank accounts supporting such letters of credit
(assuming for this purpose that such accounts continue to maintain balances in
accordance with the requirements of such letters of credit).

2.2 Payment of Purchase Price and Other Closing Payments.

(a) Taking into account the Closing payments to be made by Buyer pursuant to
Section 2.2(b), the Company shall be transferred free of Indebtedness and Cash
at Closing except as otherwise specified herein, and all Indebtedness shall be
repaid at or prior to Closing with the exception of Indebtedness listed on
Schedule 2.2(a), which shall remain outstanding and continue as an obligation of
the Company or its Subsidiaries. With respect to the letters of credit set forth
in Item 1 on Schedule 2.2(a), Buyer shall, at the Closing, either (i) provide
cash collateral to the issuer of such letters of credit in support of such
letters of credit or (ii) arrange for a new letter(s) of credit to support such
letters, in either case, in order to permit the Company’s credit facility with
Bank of Montreal to be terminated as of the Closing.

(b) Buyer shall deposit with KeyBank, N.A., as escrow agent (the “Escrow
Agent”), pursuant to an Escrow Agreement by and among Buyer, Sellers, the Escrow
Agent and the Persons receiving Option Cancellation Payments substantially in
the form attached hereto as Exhibit B (the “Escrow Agreement”), (i) an amount
equal to $5,000,000 (the “General Escrow Amount”) as a source for the payment
and discharge of any indemnification obligations owed to any Buyer Indemnified
Party as set forth herein, and (ii) an amount equal to $500,000 (the “Working
Capital Escrow Amount”) as a source for the payment and discharge of any
adjustments to the Purchase Price payable to Buyer pursuant to Section 2.3(f),
to be disbursed as and to the extent provided in the Escrow Agreement. The
General Escrow Amount and the Working Capital Escrow Amount shall include the
amounts withheld from the Option Cancellation Payments pursuant to the Option
Termination Agreements (the “Option Holder Escrow Funds”).

(c) Buyer shall pay to Sellers at Closing an amount equal to the Purchase Price
less an amount equal to the difference between (i) the sum of the General Escrow
Amount plus the Working Capital Escrow Amount, and (ii) the Option Holder Escrow
Funds, by wire transfer of immediately available funds to an account designated
by each Seller.

(d) At Closing, Buyer shall cause the Company to pay to (i) each Person
identified on Schedule 1.2 who has signed, delivered to the Company and is in
compliance with an Option Termination Agreement the amount specified next to
such Person’s name therein by check or wire transfer of immediately available
funds, less all Taxes required to be deducted and withheld by the Company with
respect to amounts payable under the Option Termination Agreements and less the
applicable Option Holder Escrow Funds; (ii) the Closing Indebtedness Amount to
the Persons designated on Schedule 2.1(a); (iii) the Change-in-Control Payments
to the Persons designated on Schedule 2.1(b), less all Taxes required to be
deducted and withheld by the Company with respect to amounts payable thereunder;
and (iv) the Seller Transaction Expenses Amount to the Persons designated on
Schedule 2.2(d), which Persons may be updated from time to time by Sellers prior
to Closing. None of the foregoing payments shall be deemed to be consideration
to Sellers for the Shares.

 

3



--------------------------------------------------------------------------------

2.3 Working Capital Purchase Price Adjustment. The Purchase Price shall be
subject to adjustment as follows:

(a) Working Capital Collar Amounts. If the Operating Working Capital as of the
Closing Date (as determined in the final Closing Statement, as defined below)
(the “Closing Operating Working Capital”) is greater than $3,616,000 (the “Upper
Collar Amount”), the Purchase Price will be increased by an amount equal to
(i) the amount of the Closing Operating Working Capital, less (ii) the Upper
Collar Amount (the “Purchase Price Increase Amount”). If the Closing Operating
Working Capital is less than $3,272,000 (the “Lower Collar Amount”), the
Purchase Price will be decreased by an amount equal to (i) the Lower Collar
Amount, less (ii) the Closing Operating Working Capital (the “Purchase Price
Decrease Amount”). If the Closing Operating Working Capital is between the Upper
Collar Amount and the Lower Collar Amount (the “Working Capital Collar”), then
there shall be no Purchase Price adjustment.

(b) Calculation of Estimated Closing Operating Working Capital. At least two
(2) Business Days prior to the Closing Date, Sellers will deliver to Buyer an
estimate of the Closing Operating Working Capital (the “Estimated Closing
Operating Working Capital”). The Estimated Closing Operating Working Capital
shall be accompanied by reasonable supporting documentation, and shall be
prepared in a manner consistent with the example working capital calculation
attached hereto as Schedule 2.3(b) (the “Example Working Capital Calculation”)
and the line items, adjustments, accounting principles and practices referred to
therein. Buyer shall have the right to review the Estimated Closing Operating
Working Capital and such supporting documentation or data of the Company and its
Subsidiaries as Buyer may reasonably request. If Buyer does not agree with the
Estimated Closing Operating Working Capital, Sellers and Buyer shall negotiate
in good faith to mutually agree on an acceptable Estimated Closing Operating
Working Capital, and Sellers shall consider in good faith any proposed comments
or changes that Buyer may reasonably suggest; provided, however, that the
failure to include in the Estimated Closing Operating Working Capital any
changes proposed by Buyer, or the acceptance by Buyer of the Estimated Closing
Operating Working Capital, or the consummation of the Closing, shall not limit
or otherwise affect Buyer’s remedies under this Agreement, including Buyer’s
right to include such changes or other changes in the Closing Statement (as
hereinafter defined), or constitute an acknowledgment by Buyer of the accuracy
of the Estimated Closing Operating Working Capital; provided, further, that the
failure of Buyer and Sellers to reach such mutual agreement shall not give any
party the right to terminate this Agreement or otherwise fail to close the
transactions contemplated hereunder. The Estimated Closing Operating Working
Capital as agreed to by Sellers and Buyer or, if Sellers and Buyer fail to reach
agreement, as delivered by Sellers, shall be the figure used for purposes of
determining the Estimated Adjustment (as defined below).

(c) Estimated Adjustment at Closing. At Closing, but subject to final adjustment
post-Closing pursuant to Section 2.3(f), the Purchase Price shall be increased
by the amount, if any, that the Estimated Closing Operating Working Capital
exceeds the Upper Collar Amount, or decreased by the amount, if any, that the
Lower Collar Amount exceeds the Estimated Closing Operating Working Capital (any
such difference, the “Estimated Adjustment”). If the Estimated Closing Operating
Working Capital is within the Working Capital Collar, no Estimated Adjustment to
the Purchase Price shall be made.

 

4



--------------------------------------------------------------------------------

(d) Preparation of Closing Statement. As promptly as possible, but in any event
within sixty (60) days after the Closing Date, Buyer will deliver to Sellers its
calculation of the Closing Operating Working Capital (the “Closing Statement”).
The Closing Statement shall be accompanied by reasonable supporting
documentation and shall be prepared in a manner consistent with the Example
Working Capital Calculation and the line items, adjustments, accounting
principles and practices referred to therein.

(e) Review of Closing Statement. Buyer will, and will cause the Company and its
Subsidiaries to, (i) provide Sellers and their respective representatives with
reasonable access during normal business hours to the books, records (including
work papers, schedules, memoranda and other documents), supporting data,
facilities and employees of the Company and its Subsidiaries responsible for the
preparation of the Closing Statement for purposes of their review of the Closing
Statement, and (ii) cooperate in all reasonable respects with Sellers and their
respective representatives in connection with such review, including providing
on a timely basis all other information necessary in connection with the review
of the Closing Statement as is reasonably requested by Sellers or their
respective representatives. If Sellers have any objections to the Closing
Statement, Sellers will deliver to Buyer a statement setting forth their
objections thereto (an “Objections Statement”), which statement will identify in
reasonable detail those items and amounts to which Sellers object (the “Disputed
Items”). If an Objections Statement is not delivered to Buyer within sixty
(60) days after delivery of the Closing Statement, the Closing Statement as
prepared by Buyer will be final, binding and non-appealable by the parties;
provided that, in the event Buyer, the Company or any of its Subsidiaries does
not provide any papers or documents reasonably requested by the Sellers or any
of their authorized representatives within five (5) days of request therefor (or
such shorter period as may remain in such 60-day period), such 60-day period
will be extended by one (1) day for each additional day required for Buyer, the
Company or one of its Subsidiaries to fully respond to such request. Sellers and
Buyer will negotiate in good faith to resolve the Disputed Items, but if they do
not reach a final resolution within thirty (30) days after the delivery of the
Objections Statement to Buyer, Sellers or Buyer may submit, within ten (10) days
after the expiration of the 30-day period and with a copy of such submission to
the other party, any unresolved Disputed Items to KPMG LLP (the “Accounting
Firm”). In the event the parties submit any unresolved Disputed Items to the
Accounting Firm, each party will submit a Closing Statement (which in the case
of each party may be a Closing Statement that, with respect to the unresolved
Disputed Items (but not, for the avoidance of doubt, with respect to any other
items), is different than the Closing Statement initially submitted to Sellers,
or the Objections Statement delivered to Buyer, as applicable) together with
such supporting documentation as it deems appropriate, to the Accounting Firm,
with a copy to the other party, within thirty (30) days after the date on which
such unresolved Disputed Items were submitted to the Accounting Firm for
resolution. Sellers and Buyer will each be entitled to meet with the Accounting
Firm and will use their respective commercially reasonable efforts to cause the
Accounting Firm to resolve such dispute as soon as practicable, but in any event
within thirty (30) days after the date on which the Accounting Firm receives the
Closing Statements prepared by Sellers and Buyer. The Accounting Firm shall
review only the unresolved Disputed Items and will resolve such items by issuing
a written ruling, which shall include a revised balance sheet consistent with
the principles stated in Section 2.3(d) and setting forth the Accounting Firm’s
calculation of Closing Operating

 

5



--------------------------------------------------------------------------------

Working Capital (provided that the Accounting Firm’s resolution of each
unresolved Disputed Item shall consist of the determination of an appropriate
value for each such item, which value shall be equal to one of, or between, the
values proposed in the Closing Statement submitted by Buyer to the Accounting
Firm and in the Closing Statement submitted by Sellers to the Accounting Firm).
Sellers and Buyer will use their respective commercially reasonable efforts to
cause the Accounting Firm to notify them in writing of its resolution of such
dispute as soon as practicable. The Closing Statement rendered by the Accounting
Firm will be final, binding and non-appealable by the parties. Each party will
bear its own costs and expenses in connection with the resolution of such
dispute by the Accounting Firm. Buyer shall bear a portion of the costs and
expenses of the Accounting Firm determined by multiplying the total such costs
and expenses by a fraction, the numerator of which is equal to the aggregate
dollar amount of the unresolved Disputed Items submitted to the Accounting Firm
that are resolved by the Accounting Firm in Sellers’ favor, and the denominator
of which is the aggregate dollar amount of such unresolved Disputed Items.
Sellers shall bear the balance of such costs and expenses.

(f) Final Purchase Price Adjustments Based on Closing Statement. Within ten
(10) Business Days of the date that the Closing Statement is declared final
pursuant to Section 2.3(e) (the “Closing Statement Date”), the following
adjustments (if any) to the Purchase Price shall be made:

(i) In the event that the Closing Operating Working Capital determined in the
Closing Statement results in a Purchase Price increase pursuant to
Section 2.3(a), then:

(A) if there was a positive Estimated Adjustment at Closing by way of an
increase in the Purchase Price, and the Purchase Price Increase Amount exceeds
such positive Estimated Adjustment, then the Buyer shall pay to the Sellers an
amount equal to the difference between the Purchase Price Increase Amount and
such positive Estimated Adjustment; or

(B) if there was a positive Estimated Adjustment at Closing by way of an
increase in the Purchase Price, but such positive Estimated Adjustment exceeds
the Purchase Price Increase Amount, the Sellers shall pay the Buyer an amount
equal to the difference between such positive Estimated Adjustment and the
Purchase Price Increase Amount; or

(C) if there was no Estimated Adjustment at Closing, the Buyer shall pay to the
Sellers an amount equal to the Purchase Price Increase Amount; or

(D) if there was a negative Estimated Adjustment at Closing by way of a decrease
in the Purchase Price, the Buyer shall pay to the Sellers an amount equal to the
Purchase Price Increase Amount, plus the absolute value of such negative
Estimated Adjustment.

(ii) In the event that the Closing Operating Working Capital determined in the
Closing Statement results in a Purchase Price decrease pursuant to
Section 2.3(a), then:

(A) if there was a negative Estimated Adjustment at Closing by way of a decrease
in the Purchase Price, and the absolute value of the Purchase Price Decrease
Amount exceeds the absolute value of such negative Estimated Adjustment, the
Sellers shall pay the

 

6



--------------------------------------------------------------------------------

Buyer an amount equal to the difference between the absolute value of the
Purchase Price Decrease Amount and the absolute value of such negative Estimated
Adjustment; or

(B) if there was a negative Estimated Adjustment at Closing by way of a decrease
in the Purchase Price, but the absolute value of such negative Estimated
Adjustment exceeds the absolute value of the Purchase Price Decrease Amount, the
Buyer shall pay the Sellers an amount equal to the difference between the
absolute value of such negative Estimated Adjustment and the absolute value of
the Purchase Price Decrease Amount; or

(C) if there was no Estimated Adjustment at Closing, the Sellers shall pay to
the Buyer an amount equal to the absolute value of the Purchase Price Decrease
Amount; or

(D) if there was a positive Estimated Adjustment at Closing by way of an
increase in the Purchase Price, the Sellers shall pay to the Buyer an amount
equal to the absolute value of the Purchase Price Decrease Amount, plus the
amount of such positive Estimated Adjustment.

(iii) In the event that the Closing Operating Working Capital determined in the
Closing Statement results in no adjustment to the Purchase Price pursuant to
Section 2.3(a), then:

(A) if there was a positive Estimated Adjustment at Closing by way of an
increase in the Purchase Price, the Sellers shall pay to the Buyer an amount
equal to such positive Estimated Adjustment; or

(B) if there was a negative Estimated Adjustment at Closing by way of a decrease
in the Purchase Price, the Buyer shall pay the Sellers an amount equal to the
absolute value of such negative Estimated Adjustment.

(g) Final Payments. Any final payments required pursuant to Section 2.3(f),
shall be made within ten (10) Business Days of the Closing Statement Date, by
wire transfer of immediately available funds; provided, however, that any
payment due to Buyer shall first be paid out of the Working Capital Escrow
Amount. In the event the Working Capital Escrow Amount is not sufficient to
satisfy any amount due to Buyer under Section 2.3(f), Sellers shall pay the
unpaid balance to Buyer by wire transfer of immediately available funds within
ten (10) Business Days of the Closing Statement Date. Any such final payments
under Section 2.3(f) shall be made either from Buyer to Sellers, or from Sellers
to Buyer, as the case may be, in the same proportion as the Purchase Price was
made to Sellers. Any amount to be paid pursuant to this Section 2.3 will be
treated as an adjustment to the Purchase Price for all purposes. Following final
payment, if any, to Buyer of any amount due to Buyer pursuant to Section 2.3(f)
from the Working Capital Escrow Amount, Sellers and Buyer shall deliver a joint
written instruction to the Escrow Agent instructing it to release the remaining
balance of the Working Capital Escrow Amount in accordance with the Escrow
Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE 3

SELLERS’ AND COMPANY REPRESENTATIONS AND WARRANTIES

Sellers and the Company represent and warrant to Buyer as follows:

3.1 Capitalization. The authorized capital stock of the Company consists of
80,000,000 shares of common stock, of which none are outstanding, and 60,000,000
shares of Series A preferred stock, of which 49,000,000 are outstanding and
comprise the Shares. Sellers own all of the Shares in the amounts set forth on
Schedule 3.1. The issued and outstanding equity interests of each Subsidiary
(the “Subsidiary Shares”) are set forth on Schedule 3.1. The Shares and the
Subsidiary Shares have been duly authorized, validly issued and are fully paid
and non-assessable and were not issued in violation of any purchase or call
option, right of first refusal, subscription right, preemptive right or any
similar rights. The Shares and the Subsidiary Shares are owned as set forth on
Schedule 3.1 in each case free and clear of all Liens. Except as set forth on
Schedule 3.1, there are no outstanding (a) securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase shares of
the capital stock of the Company or any Subsidiary; (b) options, warrants,
calls, rights or other agreements, to which any Seller, the Company or any
Subsidiary is a party, to purchase or subscribe for the capital stock of the
Company or any Subsidiary; or (c) contracts, commitments, agreements,
understandings or arrangements of any kind, to which any Seller, the Company or
any Subsidiary is a party, relating to the issuance of any capital stock of the
Company or any Subsidiary or any such convertible or exchangeable securities or
any such options, warrants, calls or rights. None of any Seller, the Company or
any Subsidiary is a party to any voting trust or other voting agreement with
respect to any of the capital stock of the Company or any Subsidiary or to any
agreement relating to the issuance, sale, redemption, transfer or other
disposition of the capital stock of the Company or any Subsidiary. With respect
to each Company Option listed thereon, Schedule 3.1 lists the name of the
holder, the grant date, the termination date, the exercise price, and the
vesting dates and/or terms. Each such Company Option was granted with an
exercise price at least equal to the fair market value of the underlying common
stock as of the date of grant. Upon consummation of the transactions
contemplated by this Agreement, neither Buyer, the Company nor any Subsidiary
will have any obligations in respect of the Company Options, including any
obligation to make any cash or non-cash payment in respect of such Company
Option, except with respect to payment of the Option Cancellation Amounts as
contemplated by this Agreement.

3.2 Authority.

(a) Each Seller has the absolute and unrestricted right, power, authority and
capacity to execute and deliver, and to perform its obligations under, the
Transaction Documents to which it is a party, and to consummate the transactions
contemplated thereby. This Agreement has been, and the Transaction Documents to
which each Seller is a party will be at or prior to the Closing, duly and
validly executed and delivered by such Seller, and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and the Transaction Documents to which each Seller
is a party will constitute at or prior to the Closing, the legal, valid, and
binding obligation of such Seller, enforceable against such Seller in accordance
with its and their terms.

 

8



--------------------------------------------------------------------------------

(b) The Company represents and warrants that it has the absolute and
unrestricted right, power, authority and capacity to execute and deliver, and to
perform its obligations under the Transaction Documents to which it is a party,
and to consummate the transactions contemplated thereby. This Agreement has
been, and the Transaction Documents to which the Company is a party will be at
or prior to the Closing, duly and validly executed and delivered by the Company,
and (assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and the Transaction Documents to
which the Company is a party will constitute at or prior to the Closing, the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its and their terms.

3.3 Incorporation and Qualification. The Company is a corporation duly
incorporated, validly existing, and in good standing under the laws of the State
of Delaware. Each of the Subsidiaries is duly incorporated or organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as set forth on Schedule 3.3. The Company and each Subsidiary has full power and
authority to carry on its business as it is now being conducted and to own or
hold under lease the properties and assets it now owns or holds under lease. The
Company and each Subsidiary is duly qualified to do business and is in good
standing as a foreign corporation in the jurisdictions in which the Company’s or
such Subsidiary’s failure to qualify as a foreign corporation has had or would
reasonably be expected to have a Material Adverse Effect on the Company or any
Subsidiary. Each Seller is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite power and authority to own, lease and operate its properties and
carry on its business as now conducted.

3.4 Subsidiaries. Other than the Subsidiaries, neither the Company nor any
Subsidiary has any subsidiaries or owns, directly or indirectly, any stock,
partnership interest, joint venture interest or other equity interest in any
other Person. No insolvency proceedings concerning the Foreign Subsidiaries are
pending or have been applied for and there are no facts or circumstances
requiring the application for any such proceedings.

3.5 Organizational Documents. Complete and correct copies of the Company’s
charter and all amendments thereof to date, certified by the applicable state
regulatory authority, and the bylaws of the Company, as amended to date,
certified by an officer of the Company, have been delivered to Buyer. Complete
and correct copies of each Subsidiary’s organizational documents, as amended to
date, certified by an appropriate employee or officer of such Subsidiary or the
applicable regulatory authority, have been delivered to Buyer. The minute books
of the Company and each Subsidiary previously made available to Buyer contain
accurate records of all meetings for which written records were maintained. The
Company and each Subsidiary has maintained its corporate records consistent with
all applicable Rules. The stock certificate books and stock transfer ledgers of
the Company and each Subsidiary previously made available to Buyer are complete
and correct. Complete and correct copies of (a) the current articles of
association of each of EDI Germany and Management GmbH, (b) the current
partnership agreement of KG and (c) current commercial register excerpts for
each of EDI Germany, Management GmbH and KG have been delivered to Buyer. There
are no circumstances requiring registration in the commercial register of EDI
Germany, Management GmbH or KG that are not so registered.

 

9



--------------------------------------------------------------------------------

3.6 No Conflict. Except as set forth on Schedule 3.6:

(a) None of the execution and delivery of the Transaction Documents by any
Seller or the Company, the performance by any Seller or the Company of the
transactions contemplated thereby, nor compliance by any Seller or the Company
with any of the provisions thereof, will conflict with, or result in any
violation or breach of, conflict with or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under, or give rise to any obligation of the Company or any of the
Subsidiaries to make any payment under, or to the increased, additional,
accelerated or guaranteed rights or entitlements of any Person under, or result
in the creation of any Liens upon any of the properties or assets of the Company
or any of the Subsidiaries under, any provision of (i) the certificate of
incorporation and by-laws or comparable organizational documents of the Company
or any of the Subsidiaries; (ii) any Material Contract, or Permit to which the
Company or any of the Subsidiaries is a party or by which any of the properties
or assets of the Company or any of the Subsidiaries are bound; (iii) any Order
applicable to the Company or any Subsidiary or any of the properties or assets
of the Company or any Subsidiary; or (iv) any applicable Rule.

(b) No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of the Company or any of the Subsidiaries in connection
with (i) the execution and delivery of the Transaction Documents, the compliance
by the Company or any of the Subsidiaries with any of the provisions thereof, or
the consummation of the transactions contemplated thereby, or (ii) the
continuing validity and effectiveness immediately following the Closing of any
Permit or Material Contract of the Company or any of the Subsidiaries, except
for (A) compliance with the applicable requirements of the HSR Act and (B) any
other applicable Antitrust Laws.

3.7 Financial Statements; No Undisclosed Liabilities.

(a) The Company has delivered to Buyer copies of (i) the audited consolidated
balance sheets of the Company (other than Premier) as of December 31, 2010 and
December 31, 2011 and the related audited consolidated statements of income,
cash flows and statements of stockholders’ equity of the Company for the years
then ended (the “Audited Financial Statements”), (ii) the compiled balance sheet
of Premier as of December 31, 2010, and the related statements of income,
statements of stockholders’ equity, and cash flows for the fiscal year then
ended, together with the notes thereto and the report thereon, and the compiled
balance sheet of Premier as of December 31, 2011, and the related statements of
income and cash flows of Premier for the twelve-month period then ended (the
“Premier Financial Statements”), and (iii) the unaudited consolidated balance
sheet of the Company as of April 30, 2012, and the related consolidated
statements of income and cash flows of the Company for the four month period
then ended (the “Unaudited Financial Statements”) (such Audited Financial
Statements, Premier Financial Statements, and Unaudited Financial Statements,
including the related notes and schedules thereto, are referred to herein as the
“Financial Statements”). Except as set forth in Schedule 3.7, each of the
Financial Statements is complete and correct in all material respects, has been
prepared in accordance with GAAP consistently applied and presents fairly in all

 

10



--------------------------------------------------------------------------------

material respects the consolidated financial position, results of operations and
cash flows of the Company, or Premier, as applicable, as of the dates and for
the periods indicated therein, subject to normal year-end adjustments and the
absence of complete notes in the case of the Unaudited Financial Statements. For
the purposes hereof, the audited consolidated balance sheet of the Company as of
December 31, 2011 is referred to as the “Balance Sheet” and December 31, 2011 is
referred to as the “Balance Sheet Date.”

(b) To the knowledge of Sellers, neither the Company nor any Subsidiary has any
Indebtedness or Liabilities of the nature required to be disclosed in a balance
sheet prepared in accordance with GAAP other than those (i) specifically
reflected on and fully reserved against in the Balance Sheet, (ii) incurred in
the Ordinary Course of Business since the Balance Sheet Date or (iii) that are
immaterial to the Company and the Subsidiaries.

3.8 Inventory, Accounts Receivable and Accounts Payable.

(a) Inventory. Except as set forth on Schedule 3.8(a), the Inventory has been
acquired and maintained in the Ordinary Course of Business, is new and unused,
of good and merchantable quality, consists substantially of the quality and
condition usable, leasable or saleable in the Ordinary Course of Business, and
is not subject to any write-down or write-off for obsolescence or otherwise
under accounting policies and procedures maintained and applied by the Company
or any Subsidiary, as applicable, except for adequate provision for same
consistent with, but in no event larger than is required by GAAP. Since the
Balance Sheet Date, no Inventory has been sold or disposed of except through
sales or other disposals in the Ordinary Course of Business.

(b) Accounts Receivable. Except as set forth on Schedule 3.8(b), all Accounts
Receivable have arisen in bona fide, arm’s-length transactions in the Ordinary
Course of Business and represent valid obligations for goods or products sold
and delivered or services rendered by the Company or any of the Subsidiaries. To
Sellers’ knowledge, none of such Accounts Receivable or other debts are or will
at the Closing Date be subject to any counter-claim or set off. Since the
Balance Sheet Date, all Accounts Receivable have arisen in the Ordinary Course
of Business for goods sold and delivered or for services rendered.

(c) Accounts Payable. All of the Accounts Payable have arisen in bona fide,
arm’s-length transactions in the Ordinary Course of Business, and the Company
and its Subsidiaries, as applicable, have been paying their respective accounts
payable in the Ordinary Course of Business.

3.9 Equipment and Real Property.

(a) Schedule 3.9(a) sets forth all leases of personal property (“Personal
Property Leases”) involving annual payments in excess of $100,000 relating to
personal property used in the business of the Company or its Subsidiaries or to
which the Company or any Subsidiary is a party or by which the properties or
assets of the Company or any Subsidiary are bound. The Company and its
Subsidiaries have delivered or otherwise made available to Buyer true, correct
and complete copies of the Personal Property Leases, together with all
amendments, modifications or

 

11



--------------------------------------------------------------------------------

supplements thereto. All of the Equipment has been maintained in accordance with
normal industry practice and is in good operating condition and repair
(reasonable wear and tear excepted). Except as set forth on Schedule 3.9(a), the
Company or its Subsidiaries, as applicable, have good, valid, and marketable
title to all of the Equipment, and all Equipment is owned free and clear of all
Liens other than Permitted Liens, or such Liens that will be released or caused
to be released on or before the Closing Date.

(b) Neither the Company nor any of the Subsidiaries own any real estate.
Schedule 3.9(b) sets forth a true and complete list of all leases (“Leases”) for
any real property leased by the Company or any Subsidiary (“Leased Real
Property”). The Company has delivered to Buyer a true and complete copy of each
such Lease. Except as set forth in Schedule 3.9(b), with respect to each of the
Leases: (i) such Lease is legal, valid, binding, enforceable and in full force
and effect subject only to bankruptcy, insolvency, reorganization, moratoriums
or similar laws at the time in effect affecting the enforceability or right of
creditors generally and by general equitable principles which may limit the
right to obtain equitable remedies; (ii) the Company, the Subsidiaries, and to
the knowledge of Sellers such other party to the Lease, are not in breach or
default under such Lease; and (iii) neither the Company nor any of its
Subsidiaries currently subleases, licenses or otherwise grants any Person the
right to use or occupy such Leased Real Property or any portion thereof.

(c) There does not exist any actual or, to the knowledge of Sellers, threatened
condemnation or eminent domain proceedings that affect the Leased Real Property
or any part thereof, and neither the Company nor any Subsidiary has received any
written notice of the intention of any Governmental Body or other Person to take
or use all or any part thereof.

(d) None of the Sellers, the Company or any Subsidiary has received any written
notice from any insurance company that has issued a policy with respect to the
Leased Real Property requiring performance of any structural or other repairs or
alterations to the Leased Real Property.

(e) Except as set forth in Schedule 3.9(e), neither the Company nor any
Subsidiary owns or holds, and is obligated under or a party to, any option,
right of first refusal or other contractual right to purchase, acquire, sell,
assign or dispose of any real estate or any portion thereof or interest therein.

3.10 Taxes.

(a) Except as set forth on Schedule 3.10(a), (i) all material Taxes due and
payable (whether or not shown as due and payable on any Tax Return) by the
Company and each of the Subsidiaries prior to the Closing Date have been timely
paid in full; (ii) all material Tax Returns required to be timely filed by the
Company and each of the Subsidiaries with respect to the operation of their
respective businesses with due dates (including extensions) prior to the Closing
Date have been or will be filed on or before the Closing Date in accordance with
all applicable laws; (iii) all such Tax Returns are correct and complete;
(iv) the assets of the Company and the Subsidiaries are not and will not be
encumbered by any Liens arising out of unpaid Taxes which are due and payable
during any taxable period ending before or on and including the Closing Date;
and (v) all Taxes that the Company or any Subsidiary was required by law to
withhold or collect have

 

12



--------------------------------------------------------------------------------

been duly withheld or collected and, to the extent required, have been properly
and timely paid to the appropriate Governmental Body.

(b) The Company and the Subsidiaries have delivered or made available to Buyer
(i) complete and correct copies of all material Tax Returns of the Company and
each of the Subsidiaries relating to Taxes for all taxable periods for which the
applicable statute of limitations has not yet expired and (ii) complete and
correct copies of all revenue agent reports, information document requests,
notices of proposed deficiencies, deficiency notices, protests, petitions,
closing agreements, settlement agreements, and any similar documents submitted
by, received by, or agreed to by or on behalf of the Company or any Subsidiary
relating to Taxes for all taxable periods for which the statute of limitations
has not yet expired. Except as set forth on Schedule 3.10(b), no examination or
audit of any Tax Return of the Company or any Subsidiary by any Governmental
Body is currently in progress or, to the knowledge of Sellers, threatened or
contemplated and no such examination or audit has occurred during the past five
years. Neither the Company nor any Subsidiary has been informed in writing by
any jurisdiction that the jurisdiction believes or claims that the Company or
any Subsidiary was required to file any Tax Return that was not filed. Except as
set forth on Schedule 3.10(b), neither the Company nor any Subsidiary has
(x) waived, nor had waived on its behalf, any statute of limitations with
respect to Taxes or agreed to extend the period for assessment or collection of
any Taxes, which extension is still in force; (y) requested any extension of
time within which to file any Tax Return, which Tax Return has not yet been
filed; or (z) executed or filed any power of attorney with respect to Taxes with
any Governmental Authority which is still in force.

(c) Schedule 3.10(c) sets forth each jurisdiction (other than United States
federal) in which the Company and each Subsidiary files, to Sellers’ knowledge
is required to file, or to Sellers’ knowledge has been required to file a Tax
Return or is or has been liable for any Taxes on a “nexus” basis since
January 1, 2011.

(d) Except as set forth on Schedule 3.10(d), neither the Company nor any
Subsidiary will be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or any portion
thereof) ending after the Closing Date (i) under Section 481 of the Code (or any
similar adjustments under any provision of the Code or the corresponding
foreign, state or local Tax laws) by reason of a change in method of accounting
in any taxable period ending on or before the Closing Date, (ii) pursuant to the
provisions of any closing agreement as described in Section 7121 of the Code (or
any corresponding or similar provision of state, local or foreign Tax law)
executed on or prior to the Closing Date, (iii) as a result of any intercompany
transactions or any excess loss account described in Section 1.1502-19 of the
Treasury Regulations (or any similar adjustments under any provision of the Code
or the corresponding foreign, state or local Tax laws), (iv) as a result of the
installment method of accounting, the completed contract method of accounting or
the cash method of accounting with respect to a transaction that occurred prior
to the Closing Date, (v) as a result of any prepaid amount received on or prior
to the Closing Date or (vi) as a result of any election under Section 108(i) of
the Code (or any similar adjustments under any provision of the Code or the
corresponding foreign, state or local Tax laws) with respect to the discharge of
any indebtedness on or prior to the Closing Date.

 

13



--------------------------------------------------------------------------------

(e) During the past five years, neither the Company nor any Subsidiary has
distributed the stock of another Person, or has had its stock distributed by
another Person, in a transaction that was purported or intended to be governed
in whole or in part by Sections 355 or 361 of the Code.

(f) Neither the Company nor any Subsidiary has engaged or participated in any
“reportable transaction” as defined in Section 6707A of the Code or Treasury
Regulations Section 1.6011 4(b) or any analogous or predecessor provision of
foreign, state or local law. Neither the Company nor any Subsidiary is a party
to or bound by any Tax indemnity, Tax sharing or Tax allocation agreement,
arrangement or similar contract.

(g) Neither the Company nor any Subsidiary has been a member of an affiliated,
consolidated, combined or unitary group or participated in any other arrangement
whereby any income, revenues, receipts, gain or loss was determined or taken
into account for Tax purposes with reference to or in conjunction with any
income, revenues, receipts, gain, loss, asset or liability of any other Person
other than a group of which the Company was the parent. Except as set forth on
Schedule 3.10(g), neither the Company nor any Subsidiary has any liability for
the Taxes of any Person (other than the Company or such Subsidiary) under
Treasury Regulation Section 1.1502-6 (or any similar adjustments under any
provision of the Code or the corresponding foreign, state or local Tax laws), as
a transferee or successor, by contract, or otherwise.

(h) The Company has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.

3.11 Contracts. Schedule 3.11 sets forth a list of all Material Contracts and
Sellers have provided Buyer with true, correct and complete copies of all such
Material Contracts together with all amendments, modifications or supplements
thereto. Except as set forth on Schedule 3.11, (i) each of the Material
Contracts is in full force and effect and is a valid and binding obligation of
the Company or a Subsidiary, as applicable, and, to the knowledge of Sellers,
the other party or parties thereto, enforceable against them in accordance with
its terms, subject only to bankruptcy, insolvency, reorganization, moratoriums
or similar laws at the time in effect affecting the enforceability or right of
creditors generally and by general equitable principles which may limit the
right to obtain equitable remedies; (ii) to the knowledge of Sellers, no other
parties thereto have terminated, canceled or substantially modified any Material
Contract or given notice of such party’s intention to do so; and (iii) neither
the Company, any Subsidiary, nor, to the knowledge of Sellers, any other party
thereto is in default under any Material Contract.

3.12 Litigation. Except as set forth on Schedule 3.12, there is no Legal
Proceeding pending or, to the knowledge of Sellers, threatened against the
Company or any Subsidiary (or pending or, to the knowledge of Sellers,
threatened against any of the officers, directors or key employees of the
Company or any Subsidiary with respect to the operation of their respective
businesses), or to which the Company or any Subsidiary is otherwise a party
(including product liability claims), nor, to the knowledge of Sellers, is there
any reasonable basis for any such Legal Proceeding. Neither the Company nor any
Subsidiary is subject to any Order. There is no Legal Proceeding pending or, to
the knowledge of Sellers,

 

14



--------------------------------------------------------------------------------

threatened against any Seller or to which such Seller is otherwise a party
relating to the Transaction Documents or the transactions contemplated thereby.

3.13 Intellectual Property.

(a) The Company and the Subsidiaries, as applicable, are the sole and exclusive
owners of all right, title and interest in and to all of the Patents, Marks, and
Copyrights set forth on Schedule 3.13(e) (the “Registered IP”). To the knowledge
of Sellers, the Company and the Subsidiaries, as applicable, are the sole and
exclusive owners of, or have the right to use, the material Intellectual
Property, in addition to the Registered IP, used in connection with the Products
offered for sale or sold by the Company or the Subsidiaries in their respective
businesses as presently conducted, and such material Intellectual Property is
free and clear of all Liens.

(b) To the knowledge of Sellers, the material Intellectual Property owned by the
Company or any Subsidiary, and that is used, practiced or otherwise commercially
exploited in connection with the manufacturing, licensing, marketing,
importation, offer for sale, sale or use of the Products or Technology in
connection with the Company’s and Subsidiaries’ respective businesses as
presently conducted does not infringe upon, misappropriate, or otherwise violate
in any respect any patent, copyright, trade secret or other similar right, of
any Person in the United States. The Intellectual Property owned by or licensed
to the Company and any Subsidiary includes all of the intellectual property
necessary to enable the Company and its Subsidiaries to conduct their respective
businesses substantially in the manner in which such businesses are currently
being conducted.

(c) Except with respect to licenses of commercial off-the-shelf Software, and
except pursuant to the Intellectual Property Licenses listed in
Schedule 3.13(c), neither the Company nor any Subsidiary is required, obligated,
or under any liability whatsoever to make any payments by way of royalties, fees
or otherwise to any owner, licensor of, or other claimant to any Intellectual
Property, or other third party, with respect to the use thereof or in connection
with the conduct of the respective businesses of the Company and Subsidiaries as
currently conducted.

(d) To the knowledge of Sellers, neither the execution nor delivery of the
Transaction Documents, nor the carrying on of the Company’s and the
Subsidiaries’ respective businesses, will materially conflict with or result in
a material breach of the terms, conditions or provisions of, or constitute a
material default under, any material Contract relating to the Intellectual
Property under which the Company, any Subsidiary, or any of their respective
employees, officers or directors are now obligated.

(e) Schedule 3.13(e) sets forth (i) an accurate and complete list of all
Patents, and registrations or pending applications for Marks and Copyrights
owned by the Company or any Subsidiary, and (ii) a list of the jurisdictions in
which each such item of Intellectual Property has been issued or registered or
in which any such application for such issuance and registration has been filed.

 

15



--------------------------------------------------------------------------------

(f) Schedule 3.13(f) sets forth a complete and accurate list of all Contracts to
which the Company or any Subsidiary is a party (i) granting any Intellectual
Property Licenses or (ii) containing a covenant not to compete or otherwise
limiting their ability to (A) exploit fully any of the Intellectual Property or
(B) conduct their respective businesses in any market or geographical area or
with any Person.

(g) The Company and the Subsidiaries have taken adequate security measures to
protect the secrecy, confidentiality and value of all the Trade Secrets of the
Company and the Subsidiaries and any other confidential information, including
invention disclosures, not covered by any Patents owned or Patent applications
filed by the Company or any Subsidiary, which measures are reasonable in the
industry in which the Company and the Subsidiaries operate.

(h) Except as set forth on Schedule 3.13(h), as of the date hereof neither the
Company nor any Subsidiary is the subject of any pending or, to the knowledge of
Sellers, threatened Legal Proceedings which involve a claim of infringement,
unauthorized use, or violation by any Person against the Company or any
Subsidiary, or challenging the ownership, use, validity or enforceability of,
any material Intellectual Property. Neither the Company nor any Subsidiary has
received written notice of any such threatened claim. To the knowledge of
Sellers, all of the Company’s and each Subsidiary’s rights in and to material
Intellectual Property are valid and enforceable.

(i) Except as set forth on Schedule 3.13(i), to the knowledge of Sellers, no
Person is infringing, violating, misusing or misappropriating any material
Intellectual Property owned by the Company or any Subsidiary, and no such claims
are presently pending against any Person by the Company or any Subsidiary.

(j) There are no Orders to which the Company or any Subsidiary is a party or by
which the Company or any Subsidiary is bound which restrict, in any material
respect, the rights to use any of the Intellectual Property.

(k) The consummation of the transactions contemplated hereby will not result in
the loss or impairment of Buyer’s right to own or use any of the Intellectual
Property.

(l) To the knowledge of Sellers, no present or former employee of the Company or
any Subsidiary has any right, title, or interest, directly or indirectly, in
whole or in part, in any material Intellectual Property. To the knowledge of
Sellers, no employee, consultant or independent contractor of the Company or any
Subsidiary is, as a result of or in the course of such employee’s, consultant’s
or independent contractor’s engagement by the Company or such Subsidiary, in
default or breach of any material term purporting to protect the Intellectual
Property in any employment agreement, non-disclosure agreement, assignment of
invention agreement or similar agreement. To the extent that any Intellectual
Property is based on inventions made by present or former employees of EDI
Germany, Management GmbH, KG or any of their legal predecessors, such inventions
have been claimed, treated and remunerated in accordance with the German
Employee Invention Act.

 

16



--------------------------------------------------------------------------------

(m) Schedule 3.13(m) sets forth a complete and accurate list of (i) all Software
that is owned exclusively by the Company or any Subsidiary and is material to
the operation of the Company’s or Subsidiary’s respective business and (ii) all
Software that is used by the Company or any Subsidiary in the operation of its
respective business that is not exclusively owned by the Company or Subsidiary,
as applicable, excluding Software available on reasonable terms through
commercial distributors or in consumer retail stores for a license fee of no
more than $25,000 per year.

3.14 Absence of Certain Developments. Except as expressly contemplated by this
Agreement or as set forth on Schedule 3.14, since the Balance Sheet Date (i) the
Company and each Subsidiary has conducted its respective business only in the
Ordinary Course of Business and (ii) there has not been any event, change,
occurrence or circumstance that has had or could reasonably be expected to have
a Material Adverse Effect on the Company or any Subsidiary. Without limiting the
generality of the foregoing, except as set forth on Schedule 3.14, since the
Balance Sheet Date:

(a) there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of the Company or any
Subsidiary having a replacement cost of more than $100,000 for any single loss
or $300,000 for all such losses;

(b) except as described on Schedule 3.20, neither the Company nor any Subsidiary
has awarded or paid any bonuses to employees of the Company or any Subsidiary
with respect to the fiscal year ended December 31, 2011, except to the extent
accrued on the Balance Sheet, or entered into any employment, deferred
compensation, severance or similar agreement (nor amended any such agreement) or
agreed to increase the compensation payable or to become payable by it to any of
the Company’s or any Subsidiary’s directors, officers, employees, agents or
representatives or agreed to increase the coverage or benefits available under
any severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan,
payment or arrangement made to, for or with such directors, officers, employees,
agents or representatives. Sellers reserve the right to award and pay
Change-in-Control Payments at or prior to Closing in accordance with this
Agreement, provided that any such payments to any individual shall not exceed
$100,000 in the aggregate;

(c) there has not been any change by the Company or any Subsidiary in accounting
or Tax reporting principles, methods or policies;

(d) neither the Company nor any Subsidiary has made, changed or rescinded any
election relating to Taxes, settled or compromised any Tax liability, or except
as may be required by applicable law, made any change to any of its methods of
reporting income or deductions for federal income tax purposes from those
employed in the preparation of its most recently filed federal income tax
return, surrendered any right in respect of Taxes, consented to any extension or
waiver of the limitation period applicable to any claim or assessment in respect
of Taxes or amended any Tax Return;

 

17



--------------------------------------------------------------------------------

(e) neither the Company nor any Subsidiary has failed to timely pay and
discharge current liabilities except where disputed in good faith by appropriate
proceedings;

(f) neither the Company nor any Subsidiary has made any loans, advances or
capital contributions to, or investments in, any Person or paid any fees or
expenses to any Seller or any Affiliate of any Seller;

(g) neither the Company nor any Subsidiary has mortgaged, pledged or subjected
to any Lien any of its assets, or acquired any assets or sold, assigned,
transferred, conveyed, leased or otherwise disposed of any assets of the Company
or any Subsidiary, except for assets acquired or sold, assigned, transferred,
conveyed, leased or otherwise disposed of in the Ordinary Course of Business;

(h) neither the Company nor any Subsidiary has canceled or compromised any debt
or claim or amended, canceled, terminated, relinquished, waived or released any
Contract or right except in the Ordinary Course of Business and which, in the
aggregate, would not be material to the Company or any Subsidiary taken as a
whole;

(i) neither the Company nor any Subsidiary has made or committed to make any
capital expenditures or capital additions or betterments in excess of $200,000
individually or $500,000 in the aggregate, which amounts are not otherwise a
part of the current annual operating plan furnished to Buyer;

(j) neither the Company nor any Subsidiary has issued, created, incurred,
assumed or guaranteed any indebtedness in an amount in excess of $500,000 except
for Accounts Payable incurred in the Ordinary Course of Business;

(k) neither the Company nor any Subsidiary has granted any license or sublicense
of any rights under or with respect to any material Intellectual Property;

(l) neither the Company nor any Subsidiary has instituted or settled any
material Legal Proceeding; and

(m) none of the Sellers, the Company nor any Subsidiary has agreed, committed,
arranged or entered into any understanding to do anything set forth in this
Section 3.14.

3.15 Insurance Policies. Schedule 3.15 sets forth a correct and complete list
and description, including policy numbers, amounts of coverage and annual
premium of all insurance policies owned by the Company or any Subsidiary,
correct and complete copies of which policies previously have been delivered to
Buyer. Such policies are in full force and effect for such amounts. Neither the
Company nor any Subsidiary has received any written notice of cancellation or
intent to cancel or intent to increase premiums with respect to such insurance
policies nor, to the knowledge of Sellers, is there any basis for any such
action. Excluding insurance policies that have expired and been replaced in the
Ordinary Course of Business, no insurance policy has been cancelled within the
last two (2) years and, to the

 

18



--------------------------------------------------------------------------------

knowledge of Sellers, no threat has been made in writing to cancel any insurance
policy of the Company or any Subsidiary during such period. To the knowledge of
Sellers, no event has occurred, including the failure by the Company or any
Subsidiary to give any notice or information or the giving by the Company or any
Subsidiary of any inaccurate or erroneous notice or information, which limits or
impairs the rights of the Company or any Subsidiary, as applicable, under any
such insurance policies.

3.16 Licenses and Permits; Compliance with Rules. Schedule 3.16 contains a list
of all Permits which are necessary for the current conduct, ownership, use,
occupancy or operation of the Company’s and the Subsidiaries’ respective
businesses, other than those the failure of which to possess is immaterial. The
Company and each Subsidiary is in material compliance with such Permits, as
applicable, and neither the Company, any Subsidiary nor any registered agent of
the Company or any Subsidiary has received any notices to the contrary. To the
knowledge of Sellers, neither the Company nor any Subsidiary is under
investigation with respect to the violation of any Permits. Neither the Company
nor any Subsidiary is in default or violation in any material respect of any
term, condition or provision of any Permit to which it is a party, to which its
respective business is subject or by which its respective properties or assets
are bound. The Company and each Subsidiary is in compliance in all material
respects with all Rules applicable to its respective business, operations and
assets, and to the knowledge of Sellers neither the Company nor any Subsidiary
is under investigation by any Governmental Body with respect to the violation of
any Rule.

3.17 Employee Benefit Plans.

(a) Except as described in Schedule 3.17(a), neither the Company nor any
Subsidiary maintains, sponsors, contributes to or has an obligation to make
contributions to or has any Liability with respect to any written or oral
“Employee Pension Benefit Plan” (as defined in Section 3(2) of ERISA), “Employee
Welfare Benefit Plan” (as defined in Section 3(1) of ERISA), “Multiemployer
Plan” (as defined in Section 3(37) of ERISA), in each case whether or not
subject to ERISA, plan of deferred compensation (whether qualified or
non-qualified), medical plan, life insurance plan, short or long-term disability
plan, dental, vision or prescription drug plan, employee or former employee
personnel policy (including vacation time, holiday pay, bonus programs, moving
expense reimbursement programs, severance and sick leave), retirement plan or
arrangement, excess supplemental benefit plan, bonus or incentive plan
(including stock options, restricted stock, stock bonus, equity or equity-based
award and deferred bonus plans), salary reduction agreement, change-of-control
agreement, severance or separation agreement, employment agreement, consulting
agreement, employee loan agreement or any other benefit program, policy,
arrangement, agreement, contract or related funding mechanism (all of the above
to which the Company or any Subsidiary maintains, sponsors, contributes to or
has an obligation to make contributions to or has any Liability with respect to
are collectively referred to as “Employee Benefit Plans”), whether or not
terminated or maintained pursuant to a collective bargaining agreement or
otherwise.

(b) The Company and the Subsidiaries have delivered to Buyer with respect to
each Employee Benefit Plan a complete and accurate copy of each such Employee
Benefit Plan and any amendments thereto, the Form 5500 Annual Report, audited
financial statements and

 

19



--------------------------------------------------------------------------------

actuarial valuation reports, in each case if applicable, for the three (3) most
recent years, each material letter, ruling or notice issued by a governmental
entity or agency with respect to each such plan, each trust or other funding
vehicle, if any, and the current summary plan description and summary of
material modification and/or descriptive summary with respect to each such plan,
if applicable. Schedule 3.17(b) contains a description of the material terms of
each unwritten Employee Benefit Plan.

(c) Except as set forth in Schedule 3.17(c), each Employee Benefit Plan has been
and currently complies in form and in operation in all material respects with
all applicable requirements of ERISA and the Code, all other Rules and its
terms. The Company has not received notice that any reportable event (as defined
in Section 4043 of ERISA) has occurred with respect to any Employee Benefit
Plan. No non-exempt prohibited transaction (as defined in Section 406 of ERISA
or Section 4975 of the Code) has occurred with respect to any Employee Benefit
Plan.

(d) With respect to each Employee Benefit Plan, there are no Legal Proceedings
pending or, to the knowledge of Sellers, threatened with respect thereto (other
than routine claims for benefits).

(e) All contributions, payments, premiums, expenses, reimbursements or accruals
for all periods ending prior to or as of the Closing for each Employee Benefit
Plan shall have been made to the extent such amounts are required to have been
made at the time of Closing by such Employee Benefit Plan or accrued on the
Financial Statements to the extent required by GAAP, and no such plan otherwise
has any unfunded Liability (including for periods from the first day of the
current plan year to the Closing) which is not reflected on the Financial
Statements.

(f) Neither the Company, any Subsidiary nor any ERISA Affiliate has at any time
participated in, made contributions to or had any other Liability with respect
to any Employee Benefit Plan that is or was a “multiemployer plan” as defined in
Section 4001 of ERISA, a “multiemployer” plan as described in Section 3(37) of
ERISA, a “multiple employer plan” within the meaning of Section 413(c) of the
Code or a “multiple employer welfare arrangement” within the meaning of
Section 3(40) of ERISA, or otherwise is or was an “employee pension benefit
plan” (as such term is defined in Section 3(2) of ERISA) that is subject to
Title IV of ERISA or Section 412 of the Code.

(g) All filings and reports as to each Employee Benefit Plan required to have
been submitted to the Internal Revenue Service or to the U.S. Department of
Labor have been timely submitted. With respect to the Employee Benefit Plans,
there are no benefit obligations for which contributions have not been made or
properly accrued and there are no benefit obligations that have not been
accounted for by reserves, or otherwise properly footnoted in accordance with
GAAP, on the Audited Financial Statements of the Company. The assets of each
Employee Benefit Plan that is funded are reported at their fair market value on
the books and records of such Employee Benefit Plan.

(h) Each Employee Benefit Plan intended to be a “qualified plan” within the

 

20



--------------------------------------------------------------------------------

meaning of Section 401(a) of the Code is so qualified and each related trust is
exempt from taxation, and there are no facts or circumstances that could
reasonably be expected to cause the loss of such qualification or exemption.

(i) No Employee Benefit Plan is funded by, associated with or related to a
“voluntary employee’s beneficiary association” within the meaning of
Section 501(c)(9) of the Code. No Employee Benefit Plan holds securities issued
by the Company, any Subsidiary or any of its Plan Affiliates.

(j) Except as set forth on Schedule 3.17(j), each Employee Benefit Plan is
amendable and terminable unilaterally by the Company or a Subsidiary, as
applicable, at any time without liability to the Company or any Subsidiary
(other than for benefits accrued through the date of termination or amendment
and reasonable administrative expenses related thereto), and no Employee Benefit
Plan, plan documentation or agreement, summary plan description or other written
communication distributed generally to employees by its terms prohibits the
Company or any Subsidiary from amending or terminating any such Employee Benefit
Plan. Except as set forth on Schedule 3.17(j), the investment vehicles used to
fund the Employee Benefit Plans may be changed at any time without incurring a
sales charge, surrender fee or other similar expense.

(k) Except as set forth on Schedule 3.17(k), neither the Company nor any
Subsidiary is a party to any oral or written (i) agreement with any current or
former stockholder, director, executive officer, employee, consultant or
independent contractor of the Company or any of its Subsidiaries (A) the
benefits of which are contingent, or the terms of which are altered, upon the
occurrence of a transaction involving the Company or any Subsidiary of the
nature of any of the transactions contemplated by this Agreement, (B) providing
any term of employment or compensation guarantee or (C) providing severance
benefits or other benefits after the termination of employment of such current
or former director, executive officer, employee, consultant or independent
contractor; (ii) agreement, plan or arrangement under which any Person may
receive payments from the Company or any of its Subsidiaries that may be subject
to the tax imposed by Section 4999 of the Code or deemed to be a “parachute
payment” under Section 280G of the Code, or (iii) agreement or plan binding the
Company or any Subsidiary, including any stock option plan, stock appreciation
right plan, restricted stock plan, stock purchase plan, other equity or
equity-based award plan or severance benefit plan, any of the benefits of which
shall be increased, or the vesting of the benefits of which shall be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which shall be calculated on
the basis of any of the transactions contemplated by this Agreement.

(l) With respect to each Employee Benefit Plan that is a “nonqualified deferred
compensation plan” within the meaning of Section 409A(d)(1) of the Code and is
subject to Section 409A of the Code, (i) the written terms of such Employee
Benefit Plan have at all times since January 1, 2009 been in compliance with,
and (ii) such Employee Benefit Plan has, at all times while subject to
Section 409A of the Code, been operated in compliance with, Section 409A of the
Code and all applicable regulations thereunder.

 

21



--------------------------------------------------------------------------------

(m) Except as set forth on Schedule 3.17(m), no Employee Benefit Plan is
maintained outside the jurisdiction of the United States, or covers any current
or former director, executive officer, employee, consultant or independent
contractor of the Company or any of its Subsidiaries working outside the United
States (each, a “Foreign Benefit Plan”). Each Foreign Benefit Plan required to
be funded is fully funded. No material Liability of the Company or any
Subsidiary exists with respect to any Foreign Benefit Plan that has not been
disclosed on Schedule 3.17(m). For the avoidance of doubt, the Foreign Benefit
Plans are, in addition to this Section 3.17(m), subject to all applicable
provisions contained in Section 3.17.

3.18 Environmental Matters. Except as set forth on Schedule 3.18 hereto:

(a) the operation by the Company and each Subsidiary of their respective
businesses is and has been for the past five (5) years in material compliance
with all applicable Environmental Laws and Environmental Permits;

(b) the Company and each Subsidiary has obtained all Environmental Permits
necessary to operate their respective businesses and to occupy and use the
Leased Real Property, and no action or proceeding is pending or, to the
knowledge of Sellers, threatened to revoke, modify or terminate any
Environmental Permit;

(c) neither the Company nor any Subsidiary is the subject of any outstanding
Order or Contract with any Governmental Body respecting (i) Environmental Laws,
(ii) Remedial Action or (iii) any Release or threatened Release of a Hazardous
Waste;

(d) no claim has been made in writing or is pending, or to the knowledge of
Sellers, threatened against the Company or any Subsidiary alleging either or
both that the Company or any Subsidiary may be in violation of any Environmental
Law or Environmental Permit or may have any liability under any Environmental
Law;

(e) neither the Company nor any Subsidiary has received any written
communication alleging that the Company or any Subsidiary may be in violation of
any Environmental Law or any Environmental Permit or may have any liability
under any Environmental Law;

(f) to the knowledge of Sellers, no facts, circumstances or conditions exist
with respect to the Company, any Subsidiary or any property currently or
formerly owned, operated or leased by the Company or any Subsidiary, or any
property to which the Company or any Subsidiary arranged for the disposal,
recycling or treatment of Hazardous Waste, that could reasonably be expected to
result in the Company or any Subsidiary incurring Environmental Costs and
Liabilities that are not accounted for in the Financial Statements;

(g) to the knowledge of Sellers, there are no investigations of the business of
the Company or any Subsidiary, or currently or formerly owned, operated or
leased property of the Company or any Subsidiary pending or threatened which
would reasonably be expected to result in the imposition of any material
liability pursuant to any Environmental Law;

 

22



--------------------------------------------------------------------------------

(h) to Sellers’ knowledge, there is not located at the Leased Real Property any
(i) underground storage tanks, (ii) asbestos-containing material or
(iii) equipment containing polychlorinated biphenyls; and

(i) Sellers have provided to Buyer all environmentally related audits, studies,
reports, analyses, and results of investigations which are in Sellers’
possession or known by Sellers to exist, and that have been performed with
respect to the operations of the Company or any Subsidiary or any currently or
formerly owned, operated or leased property of the Company or any Subsidiary;

(j) neither the Company nor any Subsidiary sells or, to the knowledge of
Sellers, has sold any product containing asbestos or that utilizes or
incorporates asbestos-containing materials in any way;

(k) neither the Company nor any Subsidiary has assumed or agreed to indemnify
any liability of any other Person relating to or arising from any Environmental
Law; and

(l) there has been no Release of any Hazardous Waste by the Company or any
Subsidiary, or to the knowledge of Sellers by any other Person, at or adjacent
to any property currently or formerly owned, operated or leased by the Company
or any Subsidiary that requires Remedial Action by the Company or any Subsidiary
pursuant to any Environmental Law or contractual obligation (including any Lease
obligations).

3.19 Salaries. Schedule 3.19 sets forth a true, complete and correct list
setting forth the names, current base compensation rate, annual target incentive
bonus, other material compensation and classification under the Fair Labor
Standards Act of all individuals presently employed by the Company and each
Subsidiary.

3.20 Personnel Agreements, Plans and Arrangements. Except as listed in
Schedule 3.20, neither the Company nor any Subsidiary is a party to, or
obligated in connection with their respective businesses, to any outstanding
Contract with current or former employees, agents, consultants, advisers,
salesmen, sales representatives, distributors, sales agents, independent
contractors, or dealers which will survive Closing. Sellers have previously
furnished to Buyer correct and complete copies of any written agreements related
to obligations listed in Schedule 3.20. Neither the Company’s nor any
Subsidiary’s employees are unionized, and no labor organization or group of
employees of the Company or any Subsidiary has made a pending demand for
recognition, and there are no representation proceedings or petitions seeking a
representation proceeding presently pending or, to the knowledge of Sellers,
threatened to be brought or filed, with the National Labor Relations Board or
other labor relations tribunal. There is no organizing activity involving the
Company or any Subsidiary pending or, to the knowledge of Sellers, threatened by
any labor organization or group of employees of the Company or any Subsidiary.
The Company and each Subsidiary has complied in all material respects with all
applicable Rules relating to the employment of labor, including provisions
thereof relating to wages, hours, equal opportunity, immigration, collective
bargaining and the payment of social security and other taxes. Except as listed
on Schedule 3.20, there are no administrative charges or court complaints
pending or, to the

 

23



--------------------------------------------------------------------------------

knowledge of Sellers, threatened against the Company or any Subsidiary before
the U.S. Equal Employment Opportunity Commission or any other Governmental Body
concerning alleged employment discrimination or any other matters relating to
the employment of labor. There are no unfair labor practice charges, grievances
or complaints pending or, to the knowledge of Sellers, threatened by or on
behalf of any employee or group of employees of the Company or any Subsidiary.

3.21 Warranties. Schedule 3.21 sets forth a description of standard form product
warranties and guarantees given by the Company or any Subsidiary to customers in
connection with the sale or distribution of Products. Except as set forth on
Schedule 3.21, to the knowledge of Sellers each Product manufactured, sold or
delivered by the Company and by each Subsidiary, which is still within the
applicable warranty period, has been in conformity with all applicable product
warranties, guarantees and applicable Rules. The Company has made adequate
allowance (but in no event larger than called for by GAAP) of reserves for
warranty claims. Except as set forth on Schedule 3.21, there are no claims
pending, or to the knowledge of Sellers, threatened against the Company or any
Subsidiary with respect to the quality of or absence of defects in its Products.

3.22 Brokers. Except as set forth on Schedule 3.22 and except for Lazard Middle
Market LLC, no Person has acted, directly or indirectly, as a broker, finder or
financial advisor for Sellers, the Company or any Subsidiary in connection with
the transactions contemplated by this Agreement and no Person is or will be
entitled to any fee or commission or like payment in respect of the transactions
contemplated hereunder.

3.23 Customers and Suppliers. Schedule 3.23 sets forth a list of the ten
(10) largest customers (each, a “Significant Customer”) and the ten (10) largest
suppliers (each, a “Significant Supplier”) of the Company and its Subsidiaries
(other than Premier), as measured by the dollar amount of purchases therefrom or
thereby on an aggregate basis among the Company and its Subsidiaries (other than
Premier), during each of the fiscal years ended December 31, 2010 and
December 31, 2011, showing the approximate total sales by the Company and the
Subsidiaries (other than Premier), on an aggregate basis, to each such customer
and the approximate total purchases by the Company and the Subsidiaries (other
than Premier), on an aggregate basis, from each such supplier, during such
period. Schedule 3.23 also separately sets forth a list of the Significant
Customers and Significant Suppliers of Premier, as measured by the dollar amount
of purchasers therefrom or thereby on an aggregate basis during each of the
fiscal years ended December 31, 2010 and December 31, 2011, showing the
approximate total sales on an aggregate basis to each such customer and the
approximate total purchases on an aggregate basis from each supplier during such
period. No Significant Customer or Significant Supplier has terminated its
relationship with the Company or any Subsidiary, as applicable, and, no
Significant Customer or Significant Supplier has notified the Company or any
Subsidiary in writing that it intends to no longer conduct business with the
Company or any Subsidiary.

3.24 Related Party Transactions. Except as set forth on Schedule 3.24, no
Affiliate of the Company or any Subsidiary has borrowed any monies from, or has
outstanding any Indebtedness or other similar obligations to, the Company or any
Subsidiary. Except as set forth in Schedule 3.24, neither any Affiliate of the

 

24



--------------------------------------------------------------------------------

Company or any Subsidiary, nor to Sellers’ knowledge, any director, officer or
shareholder of the Company, any Subsidiary or any Affiliate thereof (i) owns any
direct or indirect interest of any kind in, or controls or is a director,
officer, employee or partner of, or consultant to, or lender to or borrower from
or has the right to participate in the profits of, any Person which is (A) a
competitor, supplier, customer, landlord, tenant, creditor or debtor of the
Company or any Subsidiary, (B) engaged in a business related to the business of
the Company or any Subsidiary, or (C) a participant in any transaction to which
the Company or any Subsidiary is a party or (ii) is a party to any Contract with
the Company or any Subsidiary.

3.25 No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this Article 3 (as modified by the
Schedules hereto), none of the Sellers nor any other Person has made any other
express or implied representation or warranty with respect to Sellers, the
Company, the Subsidiaries or the transactions contemplated by this Agreement,
and Sellers disclaim any other representations or warranties, whether made by
the Company, any Subsidiary or any of their officers, directors, employees,
agents or representatives or representatives of Sellers. Except for the
representations and warranties contained in this Article 3 (as modified by the
Schedules hereto), Sellers hereby disclaim all liability and responsibility for
any representation, warranty, projection, forecast, statement, or information
made, communicated, or furnished (orally or in writing) to Buyer or its
Affiliates or representatives (including any opinion, information, projection,
or advice that may have been or may be provided to Buyer by any director,
officer, employee, agent, consultant, or representative of the Company, any
Subsidiary or Sellers). The disclosure of any matter or item on any Schedule
hereto shall not be deemed to constitute an acknowledgement that any such matter
is required to be disclosed. If any fact or item disclosed in any Schedule shall
be relevant to any other Schedule or Section of this Agreement, then such fact
or item shall be deemed to be disclosed with respect to such other Schedule or
Section of this Agreement, as applicable, but only to the extent it reasonably
informs or notifies the reader of its applicability to the Section in which it
was required to be disclosed.

ARTICLE 4

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer hereby represents and warrants to Sellers as follows:

4.1 Organization. Buyer is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Ohio.

4.2 Authority. Buyer has the absolute and unrestricted right, power, authority
and capacity to execute and deliver, and to perform its obligations under, the
Transaction Documents to which it is a party, and to consummate the transactions
contemplated thereby. This Agreement has been, and the Transaction Documents to
which Buyer is a party will be at or prior to the Closing, duly and validly
executed and delivered by Buyer, and (assuming the due authorization, execution
and delivery by the other parties hereto and thereto) this Agreement
constitutes, and the Transaction Documents to which Buyer is a party will

 

25



--------------------------------------------------------------------------------

constitute at or prior to the Closing, the legal, valid, and binding obligation
of Buyer, enforceable against Buyer in accordance with its and their terms.

4.3 No Conflict.

(a) None of the execution and delivery of the Transaction Documents by Buyer,
the performance by Buyer of the transactions contemplated thereby, nor
compliance by Buyer with any of the provisions thereof, will conflict with, or
result in any violation of or default (with our without notice or lapse of time,
or both) under, or give rise to a right of termination or cancellation under,
any provision of (i) the certificate of incorporation and by-laws or comparable
organizational documents of Buyer; (ii) any material Contract, or Permit to
which Buyer is a party or by which any of the properties or assets of Buyer are
bound; (iii) any Order applicable to Buyer or any of the properties or assets of
Buyer; or (iv) any applicable Rule.

(b) No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of the Buyer in connection with (i) the execution and
delivery of the Transaction Documents, the compliance by Buyer with any of the
provisions thereof, or the consummation of the transactions contemplated
thereby, or (ii) the continuing validity and effectiveness immediately following
the Closing of any Permit or Contract of Buyer, except for (A) compliance with
the applicable requirements of the HSR Act and (B) any other applicable
Antitrust Laws.

4.4 Litigation. There is no Legal Proceeding pending or, to the knowledge of
Buyer, threatened against, relating to or involving Buyer which could reasonably
be expected to adversely affect Buyer’s ability to consummate the transactions
contemplated by this Agreement or which otherwise relate to the transactions
contemplated by this Agreement.

4.5 Investment Intent. Buyer is acquiring the Shares for its own account with
the present intention of holding such securities for investment purposes and not
with a view to, or for sale in connection with, any distribution of such
securities in violation of any federal or state securities laws. Buyer is an
“accredited investor” as defined in Regulation D of the Securities Act. Buyer
acknowledges that the Shares have not been registered under the Securities Act
or any state or foreign securities laws and that the Shares may not be sold,
transferred, offered for sale, assigned, pledged, hypothecated or otherwise
disposed of unless such transfer, sale, assignment, pledge, hypothecation or
other disposition is pursuant to the terms of an effective registration
statement under the Securities Act and the Shares are registered under any
applicable state or foreign securities laws or sold pursuant to an exemption
from registration under the Securities Act and any applicable state or foreign
securities laws.

4.6 Financial Capacity. Buyer has, on the Effective Date, the financial
capability to pay the Purchase Price at the Closing on the terms and conditions
set forth in this Agreement, and any funds that will come from a loan facility
are pursuant to a committed facility as of the Effective Date.

 

26



--------------------------------------------------------------------------------

4.7 Brokers. No Person has acted, directly or indirectly, as a broker, finder or
financial advisor for Buyer in connection with the transactions contemplated by
this Agreement and no Person is or will be entitled to any fee or commission or
like payment in respect thereof.

4.8 Representations. In respect of this Agreement and transactions contemplated
thereby, Buyer has not and is not relying on any document or written or oral
information, statement, representation or warranty furnished to or discovered by
it or any of its Affiliates other than the representations and warranties set
forth in this Agreement.

ARTICLE 5

PRE-CLOSING COVENANTS

During the period from the Effective Date and continuing until the earlier of
the Closing Date or the termination of this Agreement, Buyer, the Company and
Sellers agree that, except as expressly contemplated or permitted by the
Transaction Documents or to the extent that Sellers or Buyer, as the case may
be, shall otherwise consent in writing:

5.1 No Transfer or Inconsistent Action. Except as explicitly permitted pursuant
to this Agreement, neither the Company nor any Subsidiary shall sell, transfer
or otherwise dispose of or in any way encumber any of their assets except in the
Ordinary Course of Business or take any action inconsistent with the approval
and consummation of the Transaction Documents or the transactions contemplated
thereby.

5.2 Conduct of Business in Ordinary Course.

(a) The Company and each Subsidiary shall carry on their respective businesses
in the usual, regular and ordinary course in substantially the same manner as
heretofore conducted and use all reasonable efforts to preserve intact their
respective present business organization and operations, keep available the
services of their respective present officers and employees and preserve their
respective relationships with customers, suppliers and others having business
dealings with them to the end that their respective goodwill and ongoing
business shall not be impaired in any material respect at the Closing Date.

(b) Without limiting the generality of the foregoing, except in the Ordinary
Course of Business, except as set forth on Schedule 5.2(b), and except with the
prior written consent of Buyer, Sellers will cause the Company and the
Subsidiaries to not (i) increase in any manner the compensation of, or enter
into any new compensatory agreement or arrangement with, any of the directors,
officers, employees, consultants or independent contractors of the Company or
any Subsidiary; (ii) pay or agree to pay any additional pension, retirement
allowance or other employee benefit to any such individual, whether past or
present; (iii) enter into any new employment, severance, consulting, or other
compensation agreement with any such individual; (iv) otherwise amend an
existing or enter into a new Employee Benefit Plan or amend or enter into a new
collective bargaining agreement, (v) hire any individual to be a director,
officer, employee,

 

27



--------------------------------------------------------------------------------

consultant or independent contractor of the Company or any Subsidiary or
terminate any director, officer, employee, consultant or independent contractor
of the Company or any Subsidiary, other than terminations for cause (as
determined by Sellers in the Ordinary Course of Business) and new hires to
replace individuals who voluntarily terminate or are terminated for cause;
(vi) sell, lease, transfer or otherwise dispose of any of their assets;
(vii) incur or assume any funded indebtedness or create or permit to exist any
new Lien on any of their assets except for Permitted Liens and Liens which will
be released at Closing; (viii) accelerate or delay the manufacture, shipment or
sale of any Inventory; (ix) make any new commitments for capital expenditures in
excess of $100,000 in the aggregate in any two month period, which are not
otherwise a part of the current annual operating plan furnished to Buyer;
(x) issue any notes, bonds or other debt securities, or any equity securities,
or any securities (debt or equity) convertible into, exchangeable for or
exercisable for any equity securities; (xi) fail to pay any Tax or file any Tax
Return in each case when due, except where the non-payment of any such Tax or
non-filing of any such Tax Return is being diligently contested in good faith by
appropriate proceedings and for which there has been an adequate accrual
according to GAAP; (xii) make, change or rescind any Tax election, agree to any
adjustment of any Tax attribute, adopt or change any Tax accounting method, file
any amended Tax Return, settle or compromise any liability for Taxes, surrender
any right to claim a refund of Taxes, or consent to any extension or waiver of
the limitations period applicable to any Tax claim or assessment;
(xiii) transfer, issue, sell or dispose of any shares of capital stock or other
securities of the Company or any Subsidiary or grant options, warrants, calls or
other rights to purchase or otherwise acquire shares of the capital stock or
other securities of the Company or any Subsidiary; (xiv) effect any
recapitalization, reclassification, stock split or like change in the
capitalization of the Company or any Subsidiary; (xv) cancel or compromise any
debt or claim or waive or release any material right of the Company or any
Subsidiary; (xvi) enter into, modify or terminate any labor or collective
bargaining agreement of the Company or any Subsidiary or, through negotiation or
otherwise, make any commitment or incur any liability to any labor organization
with respect to the Company or any Subsidiary; (xvii) permit the Company or any
Subsidiary to enter into or agree to enter into any merger or consolidation
with, any corporation or other entity, or invest in, make a loan, advance or
capital contribution to, or otherwise acquire the securities of any other
Person; (xviii) enter into any contract or agreement or commitment which
materially restrains, restricts, limits or impedes the ability of the Company or
any Subsidiary to compete with or conduct any of its respective businesses in
any geographic area; (xix) permit the Company or any Subsidiary to make any
investments in or loans to, or enter into or modify any Contract with any Seller
or any Affiliate of any Seller; or (xx) agree to do anything prohibited by this
Section 5.2(b).

(c) Except where the failure to do so would not have a Material Adverse Effect
on the Company or any Subsidiary, Sellers will cause the Company and its
Subsidiaries to (i) maintain their respective business premises in reasonable
repair, order and condition (without making any material alterations thereto);
(ii) maintain and keep in full force existing insurance; (iii) maintain their
Business Documents in the regular and ordinary manner on a basis consistent with
past practices; (iv) perform and comply with their obligations under all
Material Contracts; and (v) comply with all applicable Rules.

(d) To the extent that events occur which would present Sellers with the
opportunity to present a colorable indemnification claim pursuant to
Section 6.2(a)(iv) under the EDI Acquisition Agreement, Sellers shall cause such
claim to be made in a timely manner.

 

28



--------------------------------------------------------------------------------

5.3 Buyer’s Investigation. Upon reasonable notice, Sellers shall afford to the
officers, attorneys, accountants or other authorized representatives of Buyer
reasonable access during normal business hours and under reasonable
circumstances to the offices, facilities, properties, files, books and records
relating to the Company’s and each Subsidiaries’ businesses so as to afford
Buyer the opportunity to make such review, examination and investigation of such
businesses. Buyer will be permitted to make extracts from or to make copies of
such books and records as may be reasonably necessary. Sellers shall cause the
Company, each Subsidiary and their respective officers, employees, consultants,
agents, accountants, attorneys and other representatives to cooperate in all
reasonable respects with such review and examination.

5.4 Advice of Changes. Sellers shall advise Buyer of any change or event having,
or reasonably expected to have, a Material Adverse Effect on the Company or any
Subsidiary.

5.5 Reasonable Efforts. Each party will use reasonable efforts, including full
cooperation with the other parties hereto, to secure fulfillment of all of the
conditions precedent to its respective obligations hereunder.

5.6 Termination.

(a) Termination of Agreement. This Agreement may be terminated at any time prior
to the consummation of the Closing under the following circumstances:

(i) upon the mutual written consent of Buyer and Sellers;

(ii) by Buyer or Sellers on or after October 31, 2012, (such date, the “Outside
Closing Date”) if the Closing shall not have occurred by the close of business
on such date, provided that the terminating party is not in material default of
any of its obligations hereunder;

(iii) by Buyer if any Seller shall have breached or failed to perform any of its
representations, warranties, covenants or agreements set forth in this Agreement
(unless such breach or failure to perform results primarily from Buyer breaching
any representation, warranty or covenant in this Agreement), or if any
representation or warranty of Sellers shall have become untrue, in either case
such that the conditions set forth in Sections 6.2(a) or 6.2(b) would not be
satisfied and such breach is incapable of being cured or, if capable of being
cured, shall not have been cured within five (5) days following receipt by
Sellers of notice of such breach from Buyer; or

(iv) by Sellers if Buyer shall have breached or failed to perform any of its
representations, warranties, covenants or agreements set forth in this Agreement
(unless such breach or failure to perform results primarily from Sellers
breaching any representation, warranty or covenant in this Agreement), or if any
representation or warranty of Buyer shall have become untrue, in either case
such that the conditions set forth in Sections 6.3(a) or 6.3(b) would not be
satisfied and such breach is incapable of being cured or, if capable of being
cured, shall not have been cured within five (5) days following receipt by Buyer
of notice of such breach from Sellers.

 

29



--------------------------------------------------------------------------------

(b) Effect of Termination. If any party terminates this Agreement pursuant to
Section 5.6, all rights and obligations of the parties hereunder shall terminate
without any liability of any party to any other party, except that the
provisions contained in Sections 5.7, 9.1 and 9.6 shall survive termination of
this Agreement. Notwithstanding the foregoing, termination of this Agreement
shall not relieve any party for any material breach by such party, prior to the
termination of this Agreement, of any representation, warranty, covenant, or
agreement contained in this Agreement or impair the right of any party to obtain
such remedies as may be available to it in law or equity with respect to such a
material breach of any representation, warranty, covenant, or agreement
contained in this Agreement by the other party.

5.7 Public Announcement. Buyer and Sellers hereby agree that, prior to Closing,
neither Buyer nor Sellers shall issue any press release or otherwise make any
public statement or announcement with respect to the existence or termination of
this Agreement or the transactions described herein without the prior written
consent of the other party, except as required by any applicable Rule or by the
rules and regulations of NASDAQ. Following Closing, Buyer and Sellers may make
public statements or announcements concerning the transactions described herein
with the prior written approval of the other party, which approval shall not be
unreasonably withheld, and which approval shall not be required for public
statements or announcements made pursuant to any requirement of any applicable
Rule or by the rules and regulations of NASDAQ.

5.8 Consents; HSR and Other Antitrust Approval. Sellers and Buyer shall
cooperate to obtain at the earliest practicable date all consents and approvals
required to consummate the transactions contemplated by this Agreement. Without
limiting the generality of the foregoing, Sellers, on the one hand, and Buyer,
on the other hand, shall (i) within five (5) Business Days after the Effective
Date make the filings required of them or any of their Affiliates under the HSR
Act in respect of the transactions contemplated hereby and seek early
termination in connection therewith; (ii) as promptly as practicable, but in any
event no later than five (5) Business Days after the Effective Date, make the
filings required of them or any of their Affiliates under other applicable
Antitrust Laws; and (iii) use commercially reasonable efforts to comply at the
earliest practicable date with any request for additional information from the
Federal Trade Commission or Department of Justice pursuant to the HSR Act or any
other Governmental Body pursuant to other Antitrust Laws. Buyer and Sellers
shall cooperate with each other, and Sellers shall cause the Company and its
Subsidiaries to cooperate with Buyer, in connection with any other filings
required of them (including, to the extent permitted by applicable Rules,
providing copies of all such documents to the non-filing parties prior to filing
and considering all reasonable additions, deletions or changes suggested in
connection therewith) and in connection with resolving any investigation or
other inquiry of any Government Body under any Antitrust Laws with respect to
any such filing or any such transaction. Each party shall use its commercially
reasonable efforts to furnish to each other all information required for any
application or other filing to be made pursuant to any applicable Rules in
connection with the transactions contemplated by this Agreement. Each party
shall promptly inform the other parties hereto of any oral communication with,
and provide copies of written communications with, any Government Body regarding
any such filings or any such transaction. No party hereto shall independently
participate in any formal meeting with any Government Body in respect of any
such filings, investigation, or other inquiry without giving the other parties
hereto prior notice of the meeting

 

30



--------------------------------------------------------------------------------

and, to the extent permitted by such Government Body, the opportunity to attend
or participate. Subject to applicable Rules, the parties hereto will consult and
cooperate with one another in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, opinions and proposals made or
submitted by or on behalf of any party hereto relating to proceedings under the
HSR Act or other Antitrust Laws. Any party may, as it deems advisable and
necessary, reasonably designate any competitively sensitive material provided to
the other parties under this section as “outside counsel only.” Such materials
and the information contained therein shall be given only to the outside legal
counsel of the recipient and, to the extent not inconsistent with such counsel’s
ethical obligations under applicable rules of professional conduct, will not be
disclosed by such outside counsel to the recipient or to employees, officers, or
directors of the recipient, unless express written permission is obtained in
advance from the source of the materials. Any confidential information disclosed
between the parties pursuant to this Section 5.8 shall be held in strict
confidence, except to the extent disclosure is required by applicable Rules.

5.9 Supplements to Disclosure Schedules. From time to time prior to the Closing,
Sellers will have the right (but not the obligation) to supplement or amend the
Schedules hereto with respect to any matter arising after the date hereof that,
if existing on the date of this Agreement, would have been required to be set
forth in the Schedules (a “Schedule Supplement”). In the event that Sellers
provide a Schedule Supplement pursuant to this Section 5.9 and concurrently with
the delivery of such Schedule Supplement, Sellers acknowledge in writing that
Buyer has the right to terminate this Agreement pursuant to Section 6.2 (a) as a
result of the disclosure set forth in such Schedule Supplement, then unless
Buyer terminates this Agreement within five (5) days of receipt of such Schedule
Supplement, Buyer shall be deemed to have irrevocably waived any right to
terminate this Agreement with respect to such matter under any of the conditions
set forth in Section 6.2(a) and further, such Schedule Supplement shall be
deemed to be incorporated into and to supplement and amend the Schedules as of
the Closing Date, the Schedule Supplement shall not constitute a breach of this
Agreement by Sellers and all representations and warranties made herein shall be
deemed to have been made with respect to the Schedules as so modified and
supplemented, and Buyer shall have irrevocably waived its right to
indemnification under Section 8.2(a) with respect to such matter set forth in
such Schedule Supplement. For the avoidance of doubt, no Schedule Supplement
shall contain any matter that existed as of the date of this Agreement, whether
or not known to the Company or the Sellers.

5.10 280G Covenant. Prior to the Closing Date, Sellers shall cause the Company
to submit to a stockholder vote, in a manner that satisfies the stockholder
approval requirements under Section 280G(b)(5)(B) of the Code and regulations
promulgated thereunder (a “Stockholder Vote”), the right of any “disqualified
individual” (as defined in Section 280G(c) of the Code) to receive any and all
payments (or other benefits) contingent on the consummation of the transactions
contemplated by this Agreement (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) to the extent necessary so that no payment received by such
“disqualified individual” shall be a “parachute payment” under Section 280G(b)
of the Code. Sellers shall cause the Company to obtain any required waivers,
consents or agreements from the disqualified individual prior to the Stockholder
Vote to comply with Section 280G of the Code. At least three (3) Business Days
prior to providing the stockholders

 

31



--------------------------------------------------------------------------------

with any material necessary to comply with the Stockholder Vote, Buyer and its
counsel shall be given the right to review and comment on all disclosure
documents related to the Stockholder Vote. The Company shall incorporate into
such documents any reasonable comments that are timely provided by Buyer. Buyer
and its counsel shall be provided copies of all documents executed by the
stockholders and disqualified individuals in connection with the vote.

5.11 Director and Officer Liability and Indemnification. Prior to the Closing
Date, the Company shall purchase from an insurance carrier with the same or
better credit rating as the Company’s current insurance carrier with respect to
directors’ or officers’ liability insurance a prepaid insurance policy (i.e.,
“tail coverage”) which provides liability insurance coverage for the individuals
who were officers, directors and similar functionaries of the Company and its
Subsidiaries at or prior to the Closing Date on no less favorable terms
(including in amount and scope) as the policy or policies presently maintained
by the Company and the Subsidiaries for the benefit of such individuals for an
aggregate period of not less than six (6) years with respect to claims arising
from acts, events or omissions that occurred at or prior to Closing, including
with respect to the transactions contemplated by this Agreement. The provisions
of this Section 5.11 are intended for the benefit of, and will be enforceable by
(as express third party beneficiaries), each current and former officer,
director or similar functionary of the Company and the Subsidiaries and his or
her representatives, heirs, successors and assigns and are in addition to, and
not in substitution for, any other rights of indemnification or contribution
that any such person may have had by contract or otherwise.

ARTICLE 6

CONDITIONS PRECEDENT TO CLOSING

6.1 Conditions to Each Party’s Obligations. The respective obligations of each
party hereto to effect the transactions contemplated hereby shall be subject to
the satisfaction as of the Closing of the following conditions: (i) HSR Approval
shall have been obtained, (ii) all other filings with or permits,
authorizations, consents and approvals of or expirations of waiting periods
imposed pursuant to any other applicable Antitrust Laws required to consummate
the transactions contemplated hereby shall have been obtained or filed or shall
have occurred, and (iii) no injunction, restraining order or Order of any nature
shall have been issued by or be pending before any Governmental Body challenging
the validity or legality of the transactions contemplated hereby or restraining
or prohibiting the consummation of such transactions or compelling Buyer to
dispose of or discontinue or materially restrict the operations of a significant
portion of the Company’s or the Subsidiaries’ respective businesses.

6.2 Conditions to Obligations of Buyer. The obligations of Buyer to effect the
transactions contemplated hereby are subject to the satisfaction of the
following conditions, unless waived in writing by Buyer.

(a) Representations and Warranties. The representations and warranties of
Sellers set forth in this Agreement shall be true and correct as of the
Effective Date, and as of the

 

32



--------------------------------------------------------------------------------

Closing Date as though made on and as of the Closing Date (in each case, except
to the extent such representations are by their express provisions made as of a
specified date, in which case they shall be true and correct as of the specified
date), except to the extent that the amount of any Losses resulting from any
inaccuracies of representations or warranties, in the aggregate, would not
reasonably be expected to exceed the General Escrow Amount. Buyer shall have
received a certificate signed by Sellers (in form and substance reasonably
satisfactory to Buyer), dated as of the Closing Date, to the foregoing effect.

(b) Performance of Obligations of Sellers. Sellers shall have performed in all
material respects all obligations required to be performed or complied with by
them under this Agreement at or prior to the Closing, and Buyer shall have
received a certificate signed by or on behalf of Sellers (in form and substance
reasonably satisfactory to Buyer), dated as of the Closing Date, to the
foregoing effect and copies of such corporate resolutions and other documents
evidencing the performance thereof as Buyer may reasonably request.

(c) Delivery of Other Closing Documents. Buyer shall have received all documents
and other items to be delivered under Section 7.2 below.

(d) No Material Adverse Effect. There shall not have been or occurred any event,
change, occurrence or circumstance that has had or would reasonably be expected
to have a Material Adverse Effect on the Company or any Subsidiary since the
Effective Date.

(e) Consents. Sellers shall have obtained all consents, waivers and approvals
set forth on Schedule 6.2(e) in a form reasonably satisfactory to Buyer.

6.3 Conditions to Obligations of Sellers. The obligations of Sellers to effect
the transaction contemplated hereby are subject to the satisfaction of the
following conditions, unless waived in writing by the Sellers:

(a) Representations and Warranties. The representations and warranties of Buyer
set forth in this Agreement shall be true and correct as of the Effective Date,
and as of the Closing Date as though made on and as of the Closing Date (in each
case, except to the extent such representations are by their express provisions
made as of a specified date, in which case they shall be true and correct as of
the specified date), except for inaccuracies of representations or warranties
the circumstances giving rise to which, individually or in the aggregate, do not
constitute and could not reasonably be expected to have a Material Adverse
Effect on Buyer. Sellers shall have received a certificate signed by Buyer (in
form and substance reasonably satisfactory to Sellers), dated as of the Closing
Date, to the foregoing effect.

(b) Performance of Obligations of Buyer. Buyer shall have performed in all
material respects all obligations required to be performed or complied with by
it under this Agreement at or prior to the Closing, and Sellers shall have
received a certificate signed on behalf of Buyer (in form and substance
reasonably satisfactory to Sellers), dated as of the Closing Date, to the
foregoing effect and copies of such corporate resolutions and other documents
evidencing the performance thereof as Sellers may reasonably request.

 

33



--------------------------------------------------------------------------------

(c) Delivery of Other Closing Documents. Sellers shall have received all
documents and other items to be delivered under Section 7.3 below.

(d) Consents. Buyer shall have obtained all consents, waivers and approvals set
forth on Schedule 6.3(d) required by this Agreement to consummate the
transactions contemplated by this Agreement in a form reasonably satisfactory to
Sellers.

ARTICLE 7

CLOSING

7.1 Time and Place. The closing of the transactions that are the subject of this
Agreement (the “Closing”) shall take place at the offices of Hirschler
Fleischer, a Professional Corporation, located at The Edgeworth Building, 2100
East Cary Street, Richmond, Virginia 23223 commencing at 9:00 a.m. local time on
a date to be specified by Buyer and Sellers which shall be no later than the
third (3rd) Business Day after satisfaction or written waiver of each of the
conditions set forth in Article 6, or on such other date and at such other time
as the parties shall agree; provided, however, that if the satisfaction or
written waiver of each of the conditions set forth in Article 6 occurs after the
fifteenth (15th) day of a calendar month, then the parties agree that the
Closing shall take place on the last Business Day of such calendar month unless
such date would be later than the Outside Closing Date. The Closing hereunder
shall in no event be later than the Outside Closing Date. The date of the
Closing is referred to as the “Closing Date.”

7.2 Deliveries of Sellers. At the Closing, Sellers will execute and deliver or
cause to be executed and delivered to Buyer simultaneously with delivery of the
items referred to in Section 7.3:

(a) Share Certificates. Certificates representing the Shares, duly endorsed (or
accompanied by duly executed stock powers), for transfer to Buyer.

(b) Bring Down Certificate. The certificates referred to in Sections 6.2(a) and
6.2(b) hereof.

(c) Good Standing Certificates. Certificates of good standing as of a date no
earlier than thirty (30) days prior to Closing with respect to the Company and
each Subsidiary issued by the applicable Governmental Body and certificates of
authority for each state in which the Company and each Subsidiary is qualified
to do business as a foreign corporation issued by the applicable Governmental
Body.

(d) Consents. Copies of all consents and waivers referred to in Section 6.2(e)
hereof.

(e) Certificate of General Partner. Certificate of the General Partner of each
Seller, dated as of the Closing Date, with respect to the incumbency of the
authorized representatives and their signatures, partnership certificate and
organizational documents, and the partner resolutions authorizing the
transactions contemplated by this Agreement.

 

34



--------------------------------------------------------------------------------

(f) Resignations. Upon Buyer’s request, written resignations duly executed and
delivered by each of the directors and officers of the Company and each
Subsidiary.

(g) Option Termination Agreements. An Option Termination Agreement duly executed
and delivered by each holder of Company Options.

(h) Books and Records. The minute books, stock ledgers and registers and
corporate seals, if any, of the Company and each Subsidiary.

(i) Termination of Advisory Services Agreement. A termination agreement
providing for the termination of the Advisory Services Agreement by and between
the Company and Bertram Capital Management, LLC, dated December 21, 2010, as
amended, which termination will be effective immediately following the
effectiveness of the Closing.

(j) Escrow Agreement. The Escrow Agreement duly executed by each Seller and the
Representative (as defined in the Escrow Agreement).

(k) FIRPTA Certificate. A non-foreign person affidavit that complies with the
requirements of Section 1445 of the Code, executed by each Seller and in form
and substance reasonably satisfactory to Buyer.

(l) Mutual Release Agreement. A duly signed mutual release agreement with
lessor’s company chop affixed for EDI China to early terminate the lease
agreement signed on May 15th, 2010 with the lessor, Shanghai Qingli Plastic
Company Limited (上海清力塑料制品有限公司).

(m) Other Documents. Such other documents and instruments as Buyer or its
counsel reasonably shall deem necessary to consummate the transactions
contemplated hereby.

7.3 Deliveries of Buyer. At the Closing, Buyer will execute and deliver or cause
to be executed and delivered to Sellers simultaneously with delivery of the
items referred to in Section 7.2:

(a) Payment of the Purchase Price and Other Closing Payments. Bank wire
transfers to Sellers and the Company as provided in Section 2.2.

(b) Bring Down Certificate. The certificates referred to in Sections 6.3(a) and
6.3(b) hereof.

(c) Good Standing Certificates. A certificate of good standing as of a date no
earlier than thirty (30) days prior to Closing with respect to Buyer issued by
the applicable Governmental Body.

(d) Consents. Copies of all consents and waivers referred to in Section 6.3(d)
hereof.

 

35



--------------------------------------------------------------------------------

(e) Certificate of Secretary. Certificate of the Secretary of Buyer, dated as of
the Closing Date, with respect to the incumbency of corporate officers and their
signatures, corporate good standing, charter and bylaws and the corporate
director resolutions authorizing the transactions contemplated by this
Agreement.

(f) Escrow Agreement. The Escrow Agreement duly executed by Buyer.

(g) Other Documents. Such other documents and instruments as Sellers or their
counsel reasonably shall deem necessary to consummate the transactions
contemplated hereby.

ARTICLE 8

COVENANTS AFTER CLOSING

8.1 Further Conveyances. After the Closing, Sellers will execute and deliver to
Buyer (or cause to be executed and delivered to Buyer), such additional
instruments as are reasonably and customarily required for the transactions
contemplated herein, and Sellers will take such other and further actions as
Buyer may reasonably request to sell, transfer and assign to Buyer and vest in
Buyer good, valid and marketable title to the Shares.

8.2 Indemnification and Remedies.

(a) Indemnification by Sellers. Except as limited by Section 8.2(e), from and
after the Closing, Sellers shall indemnify, defend and save Buyer and its
respective officers, directors, employees, and agents (each, a “Buyer
Indemnified Party”) harmless from and against any and all Losses sustained or
incurred by any Buyer Indemnified Party relating to, resulting from, arising out
of or otherwise by virtue of: (i) any misrepresentation or breach of a
representation or warranty made by Sellers under Article 3 hereof; (ii) any
non-compliance with or breach by Sellers of any of the covenants or agreements
contained in the Transaction Documents to be performed by Sellers; (iii) all
Taxes (or the nonpayment thereof) of the Company and any Subsidiary for any
Pre-Closing Tax Period and any Pre-Closing Straddle Period (other than the Tax
matters addressed as Covered Matters, which shall be handled in the manner
described in Schedule 8.2(a)); (iv) all Taxes of any member of an affiliated,
combined or unitary group of which the Company or any Subsidiary is or was a
member on or prior to the Closing Date, including pursuant to Treasury
Regulation Section 1.1502-6 or any analogous or similar state, local or foreign
law; (v) any and all Taxes of any Person (other than the Company or any
Subsidiary) imposed on the Company or any Subsidiary as a transferee or
successor, by contract or pursuant to any Law, which Taxes relate to an event or
transaction occurring on or before the Closing Date; (vi) any Seller Transaction
Expenses and Indebtedness not paid on or prior to Closing but only to the extent
required to be paid pursuant to Section 2.2(a); and (vii) the Covered Matters.

(b) Indemnification by Buyer. From and after the Closing, Buyer agrees to
indemnify, defend and save Sellers and, as applicable, their respective
officers, directors, employees, and agents (each, a “Seller Indemnified Party”)
harmless from and against any and all Losses sustained or incurred by any Seller
Indemnified Party relating to, resulting from, arising out

 

36



--------------------------------------------------------------------------------

of or otherwise by virtue of any misrepresentation or breach of a representation
or warranty made herein by Buyer under Article 4 hereof or non-compliance with
or breach by Buyer of any of the covenants or agreements contained in the
Transaction Documents to be performed by Buyer.

(c) Indemnification Procedure.

(i) Within ten (10) Business Days after receipt by a party entitled to
indemnification hereunder (the “Indemnified Party”) of written notice of the
assertion or the commencement of any proceeding by a third party with respect to
any matter referred to in Sections 8.2(a) or 8.2(b), the Indemnified Party shall
give written notice thereof to the party obligated to indemnify Indemnified
Party (the “Indemnifying Party”), which notice shall include a description of
the proceeding, the amount thereof (if known and quantifiable) and the basis for
the proceeding, and thereafter shall keep the Indemnifying Party reasonably
informed with respect thereto. A claim for indemnification for any matter not
involving a third party proceeding may be asserted by notice to Indemnifying
Party within ten (10) Business Days after the Indemnified Party becomes aware of
the claim and shall be paid promptly (subject to the terms of the Escrow
Agreement) after (i) the Indemnifying Party’s receipt of such notice, or (ii) if
the claim is disputed by the Indemnifying Party, within five (5) days after
resolution of the dispute. An Indemnifying Party shall be entitled to
participate in the defense of any third party action, lawsuit, proceeding,
investigation or other claim giving rise to an Indemnified Party’s claim for
indemnification at the Indemnifying Party’s expense, and at its option (subject
to the limitations set forth below and as set forth in Schedule 8.2(a)) shall,
within ten (10) Business Days of receipt of notice of the claim from the
Indemnified Party, be entitled to assume the defense thereof by appointing a
reputable counsel reasonably acceptable to the Indemnified Party to be the lead
counsel in connection with such defense; provided that the Indemnified Party
shall be entitled to participate in the defense of such claim and to employ
counsel of its choice for such purpose; provided further that the fees and
expenses of such separate counsel shall be borne by the Indemnified Party (other
than any fees and expenses of such separate counsel that are incurred between
the date Indemnified Party provides to the Indemnifying Party notice of the
claim and the date the Indemnifying Party effectively assumes control of such
defense which, notwithstanding the foregoing, shall be borne by the Indemnifying
Party). In the event Sellers are the Indemnifying Party and the claim for
indemnification involves a claim against the Company or a Subsidiary, then the
fees and expenses of counsel appointed by the Indemnifying Party under this
Section shall be paid directly by the Company or the applicable Subsidiary, and
the Company and the Subsidiaries shall be entitled to periodic reimbursement of
such paid fees and expenses from the General Escrow Amount. Sellers agree to
deliver joint written instructions to the Escrow Agent for such purpose.

(ii) Except as set forth on Schedule 8.2(a), the Indemnifying Party shall not be
entitled to assume control of such defense and shall pay the fees and expenses
of counsel retained by the Indemnified Party if (1) the claim for
indemnification relates to or arises in connection with any criminal or
quasi-criminal proceeding, action, indictment, allegation or investigation;
(2) the claim seeks an injunction or equitable relief against the Indemnified
Party; (3) upon petition by the Indemnified Party, the appropriate court rules
that the Indemnifying Party failed or is failing to vigorously prosecute or
defend such claim; or (4) in a case where Sellers are the Indemnifying Party,
the amount of the claim is reasonably likely to result in the payment of Losses
in excess of the then-remaining Escrow Amount. If the Indemnifying Party

 

37



--------------------------------------------------------------------------------

controls the defense of any such claim, the Indemnifying Party shall obtain the
prior written consent of the Indemnified Party before entering into any
settlement of a claim or ceasing to defend such claim if, pursuant to or as a
result of such settlement or cessation, injunctive or other equitable relief
will be imposed against the Indemnified Party or if such settlement does not
expressly and unconditionally release the Indemnified Party from all liabilities
and obligations with respect to such claim, without prejudice.

(d) Survival of Representations, Warranties, Covenants and Agreements. All
representations and warranties of Buyer and Sellers shall survive the execution
and delivery of this Agreement and the Closing hereunder for a period of
eighteen (18) months following the Closing Date (the “Survival Period”);
provided, however that any claim for indemnification based upon a breach of any
such representation, warranty, covenant or agreement and asserted prior to the
expiration of the Survival Period in accordance with the terms hereof shall
survive until final resolution of such claim; provided, further that the
representations and warranties contained in Sections 3.1, 3.2, 3.3, 3.6, 4.1,
4.2 and 4.3 (the “Excluded Representations”) and the covenants shall survive the
execution and delivery of this Agreement and the Closing hereunder for a period
of sixty (60) months following the Closing Date.

(e) Limitations on Indemnities.

(i) Threshold. Sellers shall not have any liability or obligation to the Buyer
Indemnified Parties under Section 8.2(a)(i) unless and until the amount of
Losses, in the aggregate, accrued pursuant to Section 8.2(a)(i) is equal to or
greater than $2,000,000 (the “Indemnity Threshold”); provided, however that with
respect to any individual item under Section 8.2(a)(i) without aggregation with
any other related or similar item where the Loss relating to such item or series
of related items (excluding attorneys’ fees) is less than $10,000, such amounts
shall not be taken into account for the purposes of determining the Indemnity
Threshold. For purposes of determining the failure of any representations or
warranties to be true and correct, the breach of any covenants, and calculating
Losses under this Article 8, any materiality or Material Adverse Effect
qualifications in the representations and warranties shall be disregarded. Once
the aggregate amount of all Losses accrued pursuant to Section 8.2(a)(i) equal
or exceed the Indemnity Threshold, Sellers shall be liable for only those Losses
in excess of the Indemnity Threshold, subject to the terms and conditions of
this Agreement and up to the limitations of Section 8.2(e)(ii). Notwithstanding
the foregoing, the Indemnity Threshold shall not apply to any Losses arising out
of a breach of an Excluded Representation. Sellers shall not have any liability
or obligation to the Buyer Indemnified Parties for the Tax matters addressed as
Covered Matters in Schedule 8.2(a) unless and until the amount of Losses, in the
aggregate, pertaining to such Covered Matters is equal to or greater than
$100,000. Once the aggregate amount of all Losses pertaining to such Tax matters
equals or exceeds $100,000, Sellers shall be liable for only those Losses in
excess of $100,000, subject to the terms and conditions of this Agreement and up
to the limitations of Section 8.2(e)(ii).

(ii) Cap. Notwithstanding any provision herein to the contrary, the maximum
liability of Sellers to any Buyer Indemnified Party, in the aggregate, (A) under
Section 8.2(a) for breaches of representations and warranties other than with
respect to the Excluded Representations shall be an amount equal to five percent
(5%) of the Purchase Price, and (B) under Section 8.2(a) with respect to any
other matter relating to, resulting from, arising out of or

 

38



--------------------------------------------------------------------------------

otherwise by virtue of this Agreement or any of the transactions contemplated
herein shall be an amount equal to twenty percent (20%) of the Purchase Price
(the “General Indemnity Cap”). Once the aggregate amount of all Losses recovered
by any Buyer Indemnified Party, in the aggregate, equals the General Indemnity
Cap, then Buyer, on behalf of itself and the Buyer Indemnified Parties, shall
release Sellers from all Liabilities relating to, resulting from, arising out of
or otherwise by virtue of this Agreement or any of the transactions contemplated
herein, other than claims based on fraud or claims for equitable relief.

(iii) Cooperation. Upon reasonable request by the Indemnifying Party, each
Indemnified Party seeking indemnification hereunder hereby agrees (and agrees to
cause its Affiliates, including the Company and the Subsidiaries if any of them
is an Affiliate) to take all actions reasonably requested by the Indemnifying
Party in order to attempt to reduce the amount of Losses incurred by the
Indemnified Party, including, without limitation, pursuing any indemnification
claim and remedy available to the Indemnified Party under either Acquisition
Agreement. In the event a claim for indemnification by an Indemnified Party
against an Indemnifying Party hereunder relates to an occurrence or facts that
would constitute a breach of a representation, warranty or covenant under either
of the Acquisition Agreements, then the Indemnified Party shall first pursue any
claims and remedies against the indemnifying party(ies) under the applicable
Acquisition Agreement to the extent provided thereunder, and the Indemnified
Party shall use commercially reasonable efforts to recover its Losses first from
such indemnifying parties. Notwithstanding the foregoing, in connection with the
submission of any claim for Losses under either Acquisition Agreement, the
Indemnified Party shall be entitled to submit a claim notice under this Article
8 in order to preserve such Indemnified Party’s right to indemnification
hereunder.

(iv) Insurance; Tax Benefits; Other Benefits. The amount of any Losses payable
by an Indemnifying Party under this Article 8 shall be net of: (A) amounts
received by the Indemnified Party under its applicable insurance policies with
respect to such Loss (determined after giving effect to any increase in premiums
resulting therefrom and net of Taxes or other liabilities incurred by such
Indemnified Party or any of its Affiliates as a result of such claim and
out-of-pocket costs of collecting such insurance proceeds); (B) any Tax benefit
that is actually realized by the Indemnified Party resulting from or arising
from the incurrence or payment of any such Loss in the taxable year in which
such Loss occurs and the next taxable year; and (C) amounts received by the
Indemnified Party from other sources as a result of actions taken pursuant to
Section 8.2(e)(iii). An Indemnified Party will use commercially reasonable
efforts to pursue any available coverage under any available insurance policies
maintained by such Indemnified Party and any available Tax benefit for any
Losses otherwise subject to indemnity hereunder. If an Indemnified Party
receives any amounts under applicable insurance policies subsequent to its
receipt of an indemnification payment by the Indemnifying Parties, then such
Indemnified Party shall, without duplication, promptly reimburse the
Indemnifying Parties for any payment made by such Indemnifying Parties up to the
amount received by the Indemnified Party, provided that the aggregate amount of
reimbursement payments to the Indemnifying Parties in respect of any such Loss
shall not in any event exceed the aggregate indemnification payment received by
the Indemnified Party from the Indemnifying Parties with respect to such Loss.
For purposes of this Agreement, an Indemnified Party will be deemed to have
realized a Tax benefit to the extent that the amount by which the Taxes that
would have

 

39



--------------------------------------------------------------------------------

been payable by the Indemnified Party ignoring any items of deduction, credit or
loss generated by the event giving rise to the Loss exceeds the amount of Taxes
paid by the Indemnified Party taking into account any items of deduction, credit
or loss generated by the event giving rise to the Loss, assuming that any such
item of deduction, credit or loss is the last such item of deduction, credit or
loss on any Tax Return.

(v) Exclusive Remedy. The indemnification provided in this Article 8, subject to
the limitations set forth herein, shall constitute the sole and exclusive
remedies of the Buyer Indemnified Parties and the Seller Indemnified Parties
with respect to breach of the representations, warranties, covenants and
agreements in this Agreement, or based directly or indirectly on any rights or
obligations established by this Agreement, whether any claims or causes of
action asserted with respect to such matters are brought in contract, tort or
any other legal theory whatsoever. In furtherance of the foregoing, each party
hereby waives, to the fullest extent permitted by Rule, any and all rights,
claims and cause of action for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement it may have against the other parties hereto
and their Affiliates and each of their respective Representatives arising under
or based upon any Rule, except pursuant to the indemnification provisions set
forth in this Article 8. Nothing in this Section 8.2(e)(v) shall limit any
Person’s right to seek and obtain any equitable relief to which any Person shall
be entitled pursuant to Section 9.12. The foregoing shall not be construed to
impose any liability under this Agreement on Sellers in excess of the amounts
set forth in Section 8.2(e)(ii).

(vi) No Consequential Damages. In no event shall any Indemnifying Party be
liable to any Indemnified Party for diminution in value, multiples of earnings
(but not lost profits) or any consequential damages which, for the purposes of
this Agreement, are defined as those damages that arise solely from the special
circumstances of the Indemnified Party that have not been communicated to the
Indemnifying Party. For the avoidance of doubt, in the case of punitive,
consequential or any other damages (regardless of how classified) that are
actually paid or payable to a third party, and for which an Indemnified Party is
entitled to recovery hereunder, such damages so paid or payable shall be deemed
to be direct damages for purposes of this Agreement.

(f) Manner and Treatment of Indemnity Payments. Any indemnification of any Buyer
Indemnified Party or any Seller Indemnified Party pursuant to this Article 8
shall be effected by wire transfer of immediately available funds from Buyer or
Sellers, as the case may be, to an account designated in writing by the
applicable indemnified party within ten (10) days after the final determination
thereof; provided, however, that any indemnification of any Buyer Indemnified
Party shall be satisfied first by a payment from the Escrow Funds (but only up
to the amount of the General Escrow Amount) and then by payment from Sellers.
Any payments made to an Indemnified Party pursuant to this Section 8.2 shall be
treated as an adjustment to the Purchase Price for Tax purposes.

8.3 Tax Matters.

(a) Access to Former Business Tax Documents. Buyer agrees to retain all Tax
Returns, related schedules and workpapers, and all records and other documents
relating thereto

 

40



--------------------------------------------------------------------------------

(collectively, the “Tax Documents”) for taxable periods ending prior to or
including the Closing until the later of (i) the expiration of the statute of
limitations (including extensions) of the taxable years to which such Tax
Documents relate, or (ii) December 31, 2017. During such period, Buyer will
afford duly authorized representatives of Sellers and appropriate tax auditors,
reasonable access to all such Tax Documents and will permit such
representatives, at the expense of Sellers, to make copies of any such Tax
Documents or to obtain temporary possession of any thereof as may be reasonably
required by Sellers.

(b) Tax Deductions. Buyer represents that the Company will be included as a
member of an affiliated group of which Buyer is a member for U.S. federal income
tax purposes, and accordingly the taxable year of the Company shall close at
11:59 pm on the Closing Date for U.S. federal income tax purposes. For Tax
purposes, to the extent allowed by law, Buyer and Sellers agree to treat the
payments giving rise to Tax Deductions as allocable to the portion of the
Closing Date prior to Buyer’s acquisition of the Shares. Any Tax refunds that
are received by Buyer, the Company or any of the Subsidiaries, or any Affiliate
of any of the foregoing, and any Tax credits that Buyer, the Company or any of
the Subsidiaries, or any Affiliate of any of the foregoing, are utilized with
respect to taxable periods or portions thereof ending on or before the Closing
Date (including, for the avoidance of doubt, any refunds or credits resulting
from estimated Tax payments made by the Company or any Subsidiary prior to the
Closing Date with respect to the period ending on the Closing Date) and are
attributable to Tax Deductions shall be for the account of Sellers, and Buyer
shall pay over to Sellers any such refund or the amount of any such credit, net
of any costs of receiving such refund or utilizing such credit and net of any
Taxes resulting from the receipt of such refund or the utilization of such
credit, within ten (10) days after receipt or utilization thereof. In addition,
if Buyer, the Company or any Subsidiary, or any Affiliate of any of the
foregoing, realizes any actual reduction in its liability for Taxes with respect
to any taxable period or portion thereof ending after the Closing Date
resulting, directly or indirectly, from a Tax Deduction, Buyer shall pay the
amount of such reduction to Sellers within ten (10) days after realizing such
reduction. For purposes of this Agreement the amount of any actual reduction in
its liability for Taxes shall be the amount, if any, by which the Taxes that
would have been payable by Buyer, the Company or any of the Subsidiaries, or any
Affiliate of any of the foregoing, ignoring any items related to the Tax
Deductions exceeds the amount of Taxes paid by Buyer, the Company or any of the
Subsidiaries, or any Affiliate of any of the foregoing, taking into account any
items related to the Tax Deductions, assuming that any such item is the last
such item on any Tax Return. Buyer shall be deemed to realize a reduction in its
Taxes as of the date the Tax Return that reflects such reduction is filed. Buyer
shall prepare or cause to be prepared, at Sellers’ cost, in a manner consistent
with the past practices of the Company and its Subsidiaries unless otherwise
required by any Rule and in accordance with applicable Rules, all federal,
state, local and foreign (i) Tax Returns for the Company and each of the
Subsidiaries with respect to period ending on the Closing Date, and (ii) amended
Tax Returns for the Company and its Subsidiaries for periods ending prior to the
Closing Date to the extent the Tax Deductions create a refund due to a net
operating loss carryback. Buyer shall deliver all such Tax Returns to Sellers
for their review and comment at least thirty (30) days prior to the due date for
any such Tax Return or the filing of any amended Tax Return, as the case may be,
in order to provide Seller with a reasonable period of time to review and
comment on such Tax Return. Within ten (10) days of receiving any such Tax
Return, Sellers shall provide to Buyer in writing any comments to such Tax
Return. The parties shall attempt in good faith to resolve any dispute with
respect to such Tax Return. To the extent that the parties are unable to resolve
any such dispute at least ten (10) days prior to the due date for any such Tax

 

41



--------------------------------------------------------------------------------

Return, the parties shall refer the dispute to the Accounting Firm for
resolution in accordance with the procedure set forth in Section 2.3. If the
Accounting Firm is unable to resolve any such dispute prior to the due date for
such Tax Return, Buyer shall timely file such Tax Return as prepared by Buyer
subject to amendment, if required, to reflect the resolution of the Accounting
Firm. Buyer shall use its commercially reasonable efforts to prepare, or cause
the Company and the Subsidiaries to prepare, all such Tax Returns in a manner
that maximizes the benefit of the Tax Deductions to Sellers as provided in this
Section, subject to compliance with Rules governing the deductibility of such
amounts.

(c) Straddle Period. For purposes of this Agreement, the portion of Tax with
respect to the income, property or operations of the Company or any Subsidiary
that is attributable to any Tax period that begins on or before the Closing Date
and ends after the Closing Date (a “Straddle Period”) will be apportioned
between the period of the Straddle Period that extends before the Closing Date
through the Closing Date (the “Pre-Closing Straddle Period”) and the period of
the Straddle Period that extends from the day after the Closing Date to the end
of the Straddle Period (the “Post-Closing Straddle Period”) in accordance with
this Section 8.3(c). The portion of such Tax attributable to the Pre-Closing
Straddle Period will (i) in the case of any Taxes other than sales or use taxes,
value-added taxes, employment taxes, withholding taxes, and any Tax based on or
measured by income, receipts or profits earned during a Straddle Period, be
deemed to be the amount of such Tax for the entire taxable period multiplied by
a fraction, the numerator of which is the number of days in the Pre-Closing
Straddle Period and denominator of which is the number of days in the Straddle
Period, and (ii) in the case of any sales or use taxes, value-added taxes,
employment taxes, withholding taxes, and any Tax based on or measured by income,
receipts or profits earned during a Straddle Period, be deemed equal to the
amount that would be payable if the Straddle Period ended on and included the
Closing Date. The portion of Tax attributable to a Post-Closing Straddle Period
shall be calculated in a corresponding manner. To the extent that any Tax for a
Straddle Period is based on the greater of a Tax on net income, on the one hand,
and a Tax measured by net worth or some other basis not otherwise measured by
income, on the other hand, the portion of such Tax related to the Pre-Closing
Straddle Period and the Post-Closing Straddle Period will be determined based on
the foregoing and based on the manner in which the actual Tax liability for the
entire Straddle Period is determined. In the case of a Tax that is (i) paid for
the privilege of doing business during a period (a “Privilege Period”) and
(ii) computed based on business activity occurring during an accounting period
ending prior to such Privilege Period, any reference to a “Tax period,” a “tax
period,” or a “taxable period” shall mean such accounting period and not such
Privilege Period.

(d) Transfer Taxes. All transfer, documentary, sales, use, stamp, registration,
value added and other such Taxes and fees (including any penalties and interest)
imposed on Buyer or the Company or any Subsidiary as a result of the
transactions contemplated by this Agreement and (“Transfer Taxes”) will be borne
and paid one-half by Buyer and one-half by Sellers when due, and Buyer, at the
parties’ shared expense, will cause to be filed all necessary Tax Returns and
other documentation with respect to all such Transfer Taxes.

(e) Cooperation; Audits. In connection with the preparation of Tax Returns,
audit examinations, and any administrative or judicial proceedings relating to
the Tax liabilities imposed on the Company or any Subsidiary, Buyer and the
Company, on the one hand, and Sellers, on the other hand, shall cooperate fully
with each other, including, without limitation, the furnishing

 

42



--------------------------------------------------------------------------------

or making available during normal business hours of records, personnel (as
reasonably required), books of account, or other materials necessary or helpful
for the preparation of such Tax Returns, the conduct of audit examinations or
the defense of claims by Governmental Body as to the imposition of Taxes.

(f) Certain Controversies. This Section 8.3(f) and not Section 8.2(c) shall
control any inquiry, assessment, proceeding or other similar event relating to
Taxes of the Company or any Subsidiary. Sellers have the right to represent the
interests of the Company or any Subsidiary before the relevant Governmental Body
with respect to any inquiry, assessment, proceeding or other similar event
relating solely to any Pre-Closing Tax Period (a “Tax Matter”) and have the
right to control the defense, compromise or other resolution of any such Tax
Matter, including responding to inquiries, preparing Tax Returns and contesting,
defending against and resolving any assessment for additional Taxes or notice of
Tax deficiency or other adjustment of Taxes of, or relating to, such Tax Matter;
provided, however, (i) Buyer has the right (but not the duty) to participate in
the defense of such Tax Matter and to employ counsel, at its own expense,
separate from counsel employed by Sellers, and (ii) Sellers shall not enter into
any settlement of or otherwise compromise any such Tax Matter without the prior
written consent of Buyer, which consent shall not be unreasonably conditioned,
withheld or delayed. Buyer has the right to represent the interests of the
Company or any Subsidiary before the relevant Governmental Body with respect to
any Tax Matter that does not relate solely to any Pre-Closing Tax Period and has
the right to control the defense, compromise or other resolution of any such Tax
Matter, including responding to inquiries, filing Tax Returns and contesting,
defending against and resolving any assessment for additional Taxes or notice of
Tax deficiency or other adjustment of Taxes of, or relating to, such Tax Matter;
provided, however, (i) Sellers have the right (but not the duty) to participate
in the defense of such Tax Matter and to employ counsel, at their own expense,
separate from counsel employed by Buyer, and (ii) Buyer shall not enter into any
settlement of or otherwise compromise any such Tax Matter that affects the
liability of Sellers pursuant to Section 8.2 without the prior written consent
of Sellers, which consent shall not be unreasonably conditioned, withheld or
delayed.

8.4 Employee Benefits. For the period beginning at the Closing and ending
December 31, 2012, Buyer shall cause the Company to provide benefits to
employees of the Company and the Subsidiaries with terms and conditions that are
substantially equivalent to those provided to such employees as of the Effective
Date, including one or more defined contribution plans that include a qualified
cash or deferred arrangement within the meaning of Section 401(k) of the Code,
an annual bonus program, commission arrangements, vacation leave, sick leave and
holidays. Nothing contained herein, express or implied: (i) shall be construed
to establish, amend, or modify any benefit plan, program, agreement or
arrangement, (ii) shall alter or limit Buyer’s or the Company’s ability to
amend, modify or terminate any benefit plan, program, agreement or arrangement,
(iii) constitute or create an employment agreement, or (iv) create any
third-party beneficiary rights in any employee or former employee (including any
beneficiary or dependent thereof) of the Company, any Subsidiary or any other
Person other than the parties hereto and their respective successors and
permitted assigns.

8.5 Release by Sellers.

 

43



--------------------------------------------------------------------------------

(a) Effective as of Closing, each of the Sellers, on behalf of themselves and
their respective Affiliates, heirs, successors and assigns (collectively, the
“Seller Related Persons”), hereby absolutely, unconditionally and irrevocably
releases and discharges, fully, finally and forever, the Company, the
Subsidiaries, Buyer, and Buyer’s respective Affiliates, agents, representatives,
directors, officers and employees (together, the “Buyer Released Parties”) from
any and all claims, demands, rights, causes of action, proceedings, orders,
remedies, obligations, damages and liabilities of whatsoever kind or character
arising as a result of any event or condition, or action or inaction of the
Buyer Released Parties, from the beginning of time until Closing, whether known
or unknown, absolute or contingent, both at law and in equity, which such Seller
Related Person ever had, now has, or ever may have, against any Buyer Released
Party, including in any Seller Related Person’s capacity as a direct or indirect
equityholder of the Company or the Subsidiaries prior to Closing and pursuant to
any Contract between any Seller Related Person and a Buyer Released Party (as to
each Seller Related Person, such Seller Related Person’s “Seller Related Person
Claims”); provided, however, that Seller Related Person Claims shall not include
any claims pursuant to this Agreement or any Transaction Documents.

(b) No Seller has instituted, and will not institute, any Legal Proceeding
against any Buyer Released Party with any Governmental Authority or otherwise,
based on events occurring on or prior to the Closing Date in relation to any
matter released or purported to be released hereunder. No Seller has assigned,
and will not assign, any Seller Related Person Claim and has not authorized, and
will not authorize, any other Person to assert any Seller Related Person Claim
on its or their behalf.

(c) Each of the Sellers expressly acknowledges that the release provided under
this Section 8.5 is intended to include in its effect all claims within the
scope of this release that the Sellers do not know or suspect to exist in their
favor at the time of execution hereof, and that this release contemplates the
extinguishment of any such claim or claims.

(d) Each of the Sellers is aware that statutes exist that render null and void
or otherwise affect or may affect releases and discharges of any claims, rights,
demands, Liabilities, Legal Proceedings and causes of action that are unknown to
the releasing or discharging party at the time of execution of the release and
discharge. Each of the Sellers, for itself and the other Seller Related Persons,
hereby expressly waives, surrenders and agrees to forego any and all
protections, rights or benefits to which the Sellers otherwise would be entitled
by virtue of the existence of any such statute or the common law of any state,
province or jurisdiction with the same or similar effect. Further, it is
understood and agreed that the facts in respect of which the release provided
under this Section 8.5 is given may turn out to be other than or different from
the facts in that respect now known or believed by the Sellers to be true; and
with such understanding and agreement, each of the Sellers expressly accepts and
assumes the risk of facts being other than or different from the assumptions and
perceptions as of any date prior to and including the Closing Date, and agrees
that this release shall be in all respects effective and shall not be subject to
termination or rescission by reason of any such difference in facts.

 

44



--------------------------------------------------------------------------------

(e) The release provided under this Section 8.5 shall extend to and be binding
upon each of the Sellers, and each such Person’s legal successors and assigns,
and all other Seller Related Persons, and shall inure to the benefit of all of
the Buyer Released Parties.

Section 8.6. Non-Solicitation.

(a) For a period of two (2) years from and after the Closing Date, no Seller
shall, and each Seller shall cause its Controlled Affiliates and its and their
respective directors, officers and employees and representatives acting on their
behalf not to, directly or indirectly

(i) solicit, induce or encourage any of the employees of the Company or any
Subsidiary to leave their respective positions of employment with Buyer or any
of its Affiliates (including the Company and the Subsidiaries); or

(ii) hire, employ or otherwise engage any of such individuals, provided that the
foregoing restrictions with respect to the solicitation or hiring of Gary
Edwards and David Hawkins shall expire on the six-month anniversary of the
Closing Date. The covenants and undertakings contained in this Section 8.6
relate to matters which are of a special, unique and extraordinary character and
a violation of any of the terms of this Section 8.6 will cause irreparable
injury to the Buyer, the amount of which will be impossible to estimate or
determine and which cannot be adequately compensated. Accordingly, the remedy at
law for any breach of this Section 8.6 will be inadequate. Therefore, the Buyer
will be entitled to a temporary and permanent injunction, restraining order or
other equitable relief from any court of competent jurisdiction in the event of
any breach of this Section 8.6 without the necessity of proving actual damage or
posting any bond whatsoever. The rights and remedies provided by this
Section 8.6 are cumulative and in addition to any other rights and remedies
which the Buyer may have hereunder or at law or in equity.

(b) The parties hereto agree that, if any court of competent jurisdiction
determines that a specified time period or any other relevant feature of
Section 8.6(a) hereof is unreasonable, arbitrary or against public policy, then
a lesser period of time or other relevant feature which is determined by such
court to be reasonable, not arbitrary and not against public policy may be
enforced against the applicable party.

(c) As used in this Agreement, “Controlled Affiliates” means any Person
controlled by any Seller, where “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.

ARTICLE 9

MISCELLANEOUS

9.1 Confidentiality. The parties hereby ratify and affirm the Confidentiality
Agreement and incorporate its provisions herein such that all confidential
information received by Buyer in connection with the transaction hereunder shall
be governed by the terms of the Confidentiality Agreement; provided, however,
that upon the Closing,

 

45



--------------------------------------------------------------------------------

the Confidentiality Agreement shall be terminated and have no further force and
effect. From and after the Closing Date, Sellers shall not and shall cause their
directors, officers, employees and Affiliates not to, directly or indirectly,
disclose, reveal, divulge or communicate to any Person other than authorized
officers, directors and employees of Buyer or use or otherwise exploit for their
own benefit or for the benefit of anyone other than Buyer, any Confidential
Information (as defined below). Sellers shall not have any obligation to keep
confidential (or cause their officers, directors or Affiliates to keep
confidential) any Confidential Information if and to the extent disclosure
thereof is specifically required by applicable Rules; provided, however, that in
the event disclosure is required by applicable Rules, Sellers shall, to the
extent reasonably possible, provide Buyer with prompt notice of such requirement
prior to making any disclosure so that Buyer may seek an appropriate protective
order. For purposes of this Section 9.1, “Confidential Information” means any
information with respect to the Company or any of the Subsidiaries, including
methods of operation, customer lists, products, prices, fees, costs, technology,
inventions, trade secrets, know-how, software, marketing methods, plans,
personnel, suppliers, competitors, markets or other specialized information or
proprietary matters. “Confidential Information” does not include, and there
shall be no obligation hereunder with respect to, information that (i) is
generally available to the public on the date of this Agreement or (ii) becomes
generally available to the public other than as a result of a disclosure not
otherwise permissible hereunder.

9.2 Notices, Consents, etc. Any notices, consents or other communication
required to be sent or given hereunder by any of the parties shall in every case
be in writing and shall be deemed properly served if (a) delivered personally;
(b) sent by registered or certified mail, in all such cases with first class
postage prepaid, return receipt requested; (c) delivered by a recognized
overnight courier service; or (d) sent by facsimile transmission to the parties
at the addresses as set forth below or at such other addresses as may be
furnished in writing. Date of service of such notice shall be deemed to be
(w) the date such notice is personally delivered; (x) three (3) days after the
date of mailing if sent by certified or registered mail; (y) one (1) day after
date of delivery to the overnight courier if sent by overnight courier; or
(z) the next succeeding Business Day after transmission by facsimile.

If to Sellers:

c/o Bertram Capital Management, LLC

800 Concar Drive, Suite 100

San Mateo, CA 94402

Attn.: Jeffrey M. Drazan

Fax: (650) 358-5001

with a copy to:

Hirschler Fleischer, PC

The Edgeworth Building

2100 East Cary Street

P.O. Box 500

Richmond, Virginia 23223 (mail 23218-0500)

Attn.: Andrew M. Lohmann, Esquire

Fax: (804) 644-0957

 

46



--------------------------------------------------------------------------------

If to Buyer:

Nordson Corporation

28601 Clemens Road

Westlake, Ohio 44145

Attn: Robert Veillette

Vice President, General Counsel & Secretary

Fax: (440) 892-9253

with a copy to:

Jones Day

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114

Attn.: James P. Dougherty

Fax: (216) 579-0212

9.3 Amendment and Waiver. This Agreement may be amended, or any provision of
this Agreement may be waived, provided that any such amendment or waiver will be
binding on Buyer only if such amendment or waiver is set forth in a writing
executed by Buyer, and provided that any such amendment or waiver will be
binding upon Sellers only if such Amendment or waiver is set forth in a writing
executed by Sellers. The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
breach.

9.4 Documents. Each party will execute all documents and take such other actions
as any other party may reasonably request in order to consummate the
transactions provided for herein and to accomplish the purposes of this
Agreement.

9.5 Counterparts. This Agreement may be executed in two or more counterparts
(including by means of telecopied, facsimile or pdf signature pages), any one of
which need not contain the signatures of more than one party and all of which
together shall constitute one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties hereto and
delivered to the other.

9.6 Expenses. Except as otherwise specifically provided herein, each of the
parties shall pay all costs and expenses incurred or to be incurred by it in
negotiating and preparing this Agreement and in closing and carrying out the
transactions contemplated by this Agreement. Notwithstanding the above, Buyer
shall be required to pay for all filing fees under the HSR Act and other
Antitrust Laws, if a filing is required.

9.7 Choice of Law. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the laws of the State of
Delaware without giving effect to provisions thereof regarding conflict of laws.

 

47



--------------------------------------------------------------------------------

9.8 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. No assignment
of this Agreement or of any rights or obligations hereunder may be made by
either the Sellers or Buyer (by operation of law or otherwise) without the prior
written consent of the other parties hereto and any attempted assignment without
the required consents shall be void.

9.9 Certain Rules of Construction.

(a) Unless the context of this Agreement otherwise requires, references in this
Agreement to the plural include the singular and references to the singular
include the plural. Additionally, whenever the context so requires, the
masculine shall refer to the feminine and the neuter shall refer to the
masculine or the feminine.

(b) Wherever any representation, warranty or other statement made in this
Agreement is qualified by the phrases “to the knowledge of Sellers,” or “to
Sellers’ knowledge” or “known to Seller” as well as similar words or phrases,
such qualification shall mean the actual knowledge of the members of the
Company’s and each Subsidiary’s Board of Directors or Board of Managers, as
applicable, and Gary Edwards, David Hawkins, Dan Kelm, Robert Deitrick and
Andrei Stapinoiu, in each case after reasonable inquiry.

(c) The normal rules of construction that require the terms of an agreement to
be construed most strictly against the drafter of such agreement are hereby
waived since each party has been represented by counsel in the drafting and
negotiation of this Agreement.

(d) The headings in this Agreement have been inserted solely for ease of
reference and shall not be considered in the interpretation or construction of
this Agreement.

(e) In addition to the words and terms elsewhere defined in this Agreement,
certain capitalized words and terms used throughout this Agreement shall have
the meanings given to them by the definitions and descriptions in this
Section 9.9(e) unless the context or use indicates another or different meaning
or intent.

“Accounting Firm” is defined in Section 2.3(e).

“Accounts Payable” means all sums owed by the Company or any Subsidiary to trade
creditors as determined in accordance with GAAP as of the Closing Date.

“Accounts Receivable” means all of the Company’s and its Subsidiaries’ accounts
receivable as determined in accordance with GAAP as of the Closing Date;
provided, that with respect to Premier, “Accounts Receivable” means all of
Premier’s accounts receivable as determined in accordance with past practice,
consistently applied.

“Acquisition Agreements” means (i) that certain Unit Purchase Agreement by and
among Timothy Callahan, Christopher Curtin, Ronald Kuhnen and John Ulcej and the
Company dated December 5, 2010 (the “EDI Acquisition Agreement”), and (ii) that
certain Stock Purchase

 

48



--------------------------------------------------------------------------------

Agreement by and among EDI LLC and the shareholders of Premier named therein
dated March 8, 2012 (the “Premier Acquisition Agreement”).

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

“Agreement” is defined in the Preamble.

“Allocable Percentage” is defined in Section 2.1.

“Antitrust Laws” means the HSR Act and all other federal, state and foreign
statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines and other Rules that are designed or intended to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade.

“Audited Financial Statements” is defined in Section 3.7.

“Balance Sheet” is defined in Section 3.7.

“Balance Sheet Date” is defined in Section 3.7.

“BGC I” is defined in the Preamble.

“BGC II” is defined in the Preamble.

“BGC II-A” is defined in the Preamble.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of Delaware.

“Business Documents” means all documentary information concerning the Company’s
and each Subsidiaries’ respective businesses including all correspondence,
customer records and information, sales and promotional materials, catalogs and
advertising literature, blueprints, drawings and other technical papers and
specifications, product research and test data, quality control records, service
manuals, service bulletins, training materials, product bulletins, product
information booklets, business plans, appraisals, maintenance, repair and asset
history and appreciation records, and all OSHA and EPA files.

“Buyer” is defined in the Preamble.

“Buyer Indemnified Party” is defined in Section 8.2(a).

“Buyer Released Parties” is defined in Section 8.5.

 

49



--------------------------------------------------------------------------------

“Cash” means all of the Company’s and Subsidiaries’ cash, cash equivalents, all
restricted cash and marketable securities, in each case determined in accordance
with GAAP. For the avoidance of doubt, (i) for purposes of determining whether
the Company is delivered free of Cash pursuant to Section 2.2(a), Cash will be
calculated net of issued but uncleared checks and drafts and will include
checks, other wire transfers and drafts deposited for the account of the Company
on such date and (ii) any amount retained by the Company under the General
Holdback Amount (as defined in the EDI Acquisition Agreement) with respect to a
claim pursuant to Section 6.2(a)(iv) under the EDI Acquisition Agreement shall
be retained by the Company through the Closing and shall not be deemed to be
“Cash” for any purpose under this Agreement . For purposes of this Agreement
“free of Cash” means Cash equal to zero dollars.

“Change-in-Control Payments” is defined in Section 2.1.

“Closing” or “Closing Date” means the date on which the closing of the
transactions hereunder occurs as specified in Section 7.1.

“Closing Indebtedness Amount” is defined in Section 2.1.

“Closing Operating Working Capital” is defined in Section 2.3(a).

“Closing Statement” is defined in Section 2.3(d).

“Closing Statement Date” is defined in Section 2.3(f).

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Shares” is defined in Recital A.

“Company” is defined in Recital A.

“Company Option” or “Company Options” is defined in Section 1.2.

“Company Stock Plan” means any stock option plan or other stock or
equity-related plan of the Company.

“Confidential Information” is defined in Section 9.1.

“Confidentiality Agreement” means that certain Confidentiality Agreement entered
into between the Company and Buyer dated effective as of March 19, 2012.

“Continuing Employee” is defined in Section 8.4.

“Contracts” means all contracts, agreements, instruments and commitments,
whether written or oral, of whatsoever kind or nature related to the operation
of the Company’s or a Subsidiary’s business and to which the Company or a
Subsidiary is a party or by which the Company or a Subsidiary is bound,
including all leases, loan agreements, indentures, promissory notes, conditional
letters of credit, guarantees, indemnity agreements and surety arrangements,
distributor or sales agreements, agreements with third parties who fulfill
service or warranty

 

50



--------------------------------------------------------------------------------

obligations on behalf of the Company or a Subsidiary and all agreements with
suppliers or customers, including all sales, service and warranty agreements
with customers.

“Controlled Affiliates” is defined in Section 8.6(c).

“Copyrights” is defined in the definition of Intellectual Property in
Section 9.9(e).

“Covered Matters” means those matters set forth on Schedule 8.2(a).

“Disputed Items” is defined in Section 2.3(e).

“Domestic Subsidiaries” is defined in Recital B.

“DMT Settlement Agreement” means that certain Settlement Agreement and Mutual
Release by and among EDI LLC, Andritz Biax SAS and certain other parties
thereto, dated July 8, 2011.

“EDI China” is defined in Recital B.

“EDI Germany” is defined in Recital B.

“EDI Japan” is defined in Recital B.

“EDI LLC” is defined in Recital B.

“Effective Date” is defined in the Preamble.

“Employee Benefit Plans” is defined in Section 3.17(a).

“Environmental Costs and Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person or in response to any violation or requirement of Environmental
Law, whether known or unknown, accrued or contingent, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
to the extent based upon, related to, or arising under or pursuant to any
Environmental Law, Environmental Permit, Order or agreement with any
Governmental Body or other Person, which relates to any environmental, health or
safety condition, violation or requirement of Environmental Law or a release or
threatened release of Hazardous Waste.

“Environmental Law” means any foreign, federal, state or local statute,
regulation, ordinance, rule of common law or other legal requirement in effect
relating to human health, land use, chemical substances in the environment
and/or the protection of the environment or natural resources, or to pollutants,
contaminants, wastes or chemicals or any toxic, radioactive, ignitable,
corrosive, reactive or otherwise hazardous substances, wastes or materials
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act

 

51



--------------------------------------------------------------------------------

(42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. App. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.) the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), and the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.), as each has been amended and the regulations promulgated
pursuant thereto.

“Environmental Permits” means all Permits required by Environmental Laws.

“Equipment” means all of the Company’s and its Subsidiaries’ fixtures,
equipment, machinery, parts, service and spare parts and supplies, tooling,
jigs, patterns, molds, dies, computer hardware, set-up devices, robotics
equipment, automobiles, trucks, forklifts, cranes, material handling systems,
telephone systems, security systems, facsimiles, photocopiers and all other
items of tangible personal property.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity that is a member of (A) a controlled group of
corporations (as defined in Section 414(b) of the Code, (B) a group of trades or
businesses under common control (as defined in Section 414(c) of the Code or an
affiliated service group as defined in Section 414(m) of the Code or the
regulations under Section 414(o) of the Code.

“Escrow Agent” is defined in Section 2.2(b).

“Escrow Agreement” is defined in Section 2.2(b).

“Escrow Funds” means the General Escrow Amount plus the Working Capital Escrow
Amount as the same may be increased by investment earnings or decreased by
investment losses or payments made in satisfaction of the Purchase Price
adjustments owed to the Buyer and the indemnification obligations owed to Buyer
Indemnified Parties from time to time.

“Estimated Adjustment” is defined in Section 2.3(c).

“Estimated Closing Operating Working Capital” is defined in Section 2.3(b).

“Example Working Capital Calculation” is defined in Section 2.3(b).

“Exchange Rate” means the applicable exchange rate set forth in The Wall Street
Journal (Northeast edition), or, if not reported therein, as reported by another
authoritative journal of Buyer and Sellers joint election, in either case on the
date that is two (2) Business Days before the Closing Date.

“Excluded Representations” is defined in Section 8.2(d).

“Financial Statements” is defined in Section 3.7.

“Foreign Benefit Plan” is defined in Section 3.17(m).

 

52



--------------------------------------------------------------------------------

“Foreign Subsidiaries” is defined in Recital B.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or any successor authority) that are
applicable as the date of determination as consistently applied by the Company.

“General Escrow Amount” is defined in Section 2.2(b).

“General Indemnity Cap” is defined in Section 8.2(e)(ii).

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

“Hazardous Waste” means (A) hazardous materials, hazardous substances, extremely
hazardous substances or hazardous wastes, as those terms are defined by the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq., and any other environmental and safety requirements under applicable
Environmental Law; (B) petroleum, including crude oil or any fraction thereof
which is liquid at standard conditions of temperature and pressure (60 degrees
Fahrenheit and 14.7 pounds per square inch absolute); (C) any radioactive
material, including any source, special nuclear, or by-product material as
defined in 42 U.S.C. § 2011 et seq.; (D) asbestos in any form or condition;
(E) chlorofluorocarbons in any form or condition; and (F) any other material,
substance or waste to which liability or standards of conduct may be imposed
under any environmental and safety requirements under applicable Environmental
Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 or any
successor law, and regulations and rules issued pursuant thereto.

“HSR Approval” means either (1) the expiration of the waiting period required
under the HSR Act, prior to the consummation of the transactions contemplated
herein, or (2) the early termination of the waiting period required under the
HSR Act.

“Indebtedness” means at a particular time, without duplication, with respect to
the Company and its Subsidiaries on a consolidated basis, (i) any obligations
under any indebtedness for borrowed money (including, without limitation, all
principal, interest, premiums, penalties, fees, expenses, indemnities and
brokerage costs), (ii) any indebtedness evidenced by any note, bond, debenture
or other debt security, (iii) any commitment which assures a creditor against
loss (including contingent reimbursement obligations with respect to letters of
credit), (iv) any deferred purchase price for property or services (other than
trade payables), including any “earnout,” “holdback” or similar payment, (v) any
obligations under capitalized leases determined in accordance with GAAP or with
respect to which such entity is liable, contingently or otherwise, as obligor,
guarantor or otherwise, or with respect to which obligations such entity assures
a creditor against loss, (vi) any indebtedness secured by a Lien on such
entity’s assets, (vii) any obligations payable to any Person triggered by the
consummation of the transactions contemplated hereunder,

 

53



--------------------------------------------------------------------------------

(viii) any obligations under interest rate swap, hedging or similar agreements,
and (ix) any liability of others described in the preceding clauses (i) through
(viii) that the Company or any of the Subsidiaries has guaranteed. For the
avoidance of doubt, Indebtedness will not include (A) any intercompany
obligations between or among the Company or any of its Subsidiaries, or (B) any
trade payables incurred in the Ordinary Course of Business that are reflected in
the final Closing Statement.

“Indemnified Party” is defined in Section 8.2(c)(i).

“Indemnifying Party” is defined in Section 8.2(c)(i).

“Indemnity Cap” is defined in Section 8.2(e)(ii).

“Indemnity Threshold” is defined in Section 8.2(e)(i).

“Intellectual Property” means all intellectual property rights used by the
Company or any Subsidiary arising from or in respect of the following, whether
protected, created or arising under the laws of the United States or any other
jurisdiction, and all rights to enforce and to collect damages for past, present
and future violations of such rights: (i) all patents and applications therefor,
including continuations, divisionals, continuation-in-part, or reissues of
patent applications and patents issuing thereon (collectively, “Patents”),
(ii) all trademarks, service marks, trade names, service names, brand names,
trade dress rights, logos, Internet domain names, corporate names and general
intangibles of a like nature, together with the goodwill associated with any of
the foregoing, and all applications, registrations and renewals thereof
(collectively, “Marks”), (iii) all copyrights and registrations and applications
therefor, works of authorship and mask work rights (collectively, “Copyrights”),
(iv) all discoveries, concepts, ideas, research and development, know-how,
formulae, inventions, compositions, manufacturing and production processes and
techniques, technical data, procedures, designs, drawings, specifications,
databases, and other proprietary and confidential information, including
customer lists, supplier lists, pricing and cost information, and business and
marketing plans and proposals of the Company or any Subsidiary, in each case
excluding any rights in respect of any of the foregoing that comprise or are
protected by Copyrights or Patents (collectively, “Trade Secrets”), and (v) all
Software and Technology of the Company.

“Intellectual Property Licenses” means (i) any grant to a third Person of any
right to use any of the Intellectual Property, and (ii) any grant to the Company
or any Subsidiary of a right to use a third Person’s intellectual property
rights which is necessary for the use of any Intellectual Property.

“Inventory” means all raw materials, work in process and finished goods
inventory of the Company and any Subsidiary.

“KG” is defined in Recital B.

“Leased Real Property” is defined in Section 3.9(b).

“Leases” is defined in Section 3.9(b).

 

54



--------------------------------------------------------------------------------

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or proceedings by or before a
Governmental Body.

“Liability” means any liability or obligation of any kind or nature whatsoever
of the Company or any Subsidiary, whether accrued, absolute, contingent or
otherwise, whether known or unknown, asserted or unasserted, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise.

“Liens” means any claims, liens, charges, restrictions, options, preemptive
rights, mortgages, hypothecations, assessments, pledges, servitudes, easements,
encumbrances or security interests of any kind or nature whatsoever.

“Losses” means all Liabilities, deficiencies, demands, claims, suits, actions,
or causes of action, assessments, losses, costs, expenses, interest, fines,
penalties, actual or punitive damages or reasonable costs or reasonable expenses
of any and all investigations, proceedings, judgments, remediations, settlements
and compromises (including reasonable fees and expenses of attorneys,
accountants and other experts).

“Lower Collar Amount” is defined in Section 2.3(a).

“Management GmbH” is defined in Recital B.

“Marks” is defined in the definition of Intellectual Property in Section 9.9(e).

“Material Adverse Effect” means, with respect to a Person, a material adverse
effect on or change in the (i) business, assets, liabilities, condition
(financial or otherwise), employees, or results of operations of the applicable
Person, or (ii) ability of such Person to perform its obligations under this
Agreement or any agreement entered into in connection herewith or to consummate
the transactions contemplated hereby or thereby in all material respects, but
shall not include any effect arising from (x) changes in general industry
conditions for the industry in which such Person conducts business or changes in
the U.S. economy generally, including as a result of acts of war or terrorism,
changes in GAAP, and changes in law or regulations, in each case which do not
affect such Person in a manner materially different from other Persons in such
industry or (y) changes resulting from the fact that the transactions
contemplated by this Agreement have been publicly disclosed or are otherwise
known to a Person.

“Material Contracts” means any Contract:

(i) between, on the one hand, the Company or any Subsidiary, and, on the other
hand, a Significant Customer, requiring payments to the Company or the
applicable Subsidiary in excess of $50,000;

(ii) between, on the one hand, the Company or any Subsidiary, and, on the other
hand, a Significant Supplier, requiring payments to such Significant Supplier in
excess of $50,000;

(iii) that may give rise to Liabilities, revenues or benefits exceeding $50,000
(or the equivalent value in the applicable currency) annually to the Company or
any

 

55



--------------------------------------------------------------------------------

Subsidiary but excluding customer Contracts and supplier Contracts. In the event
the value of the annual Liabilities, revenues or benefits to the Company or any
Subsidiary are not readily determinable, whether a Contract gives rise to
Liabilities, revenues or benefits exceeding $50,000 annually to the Company or
any Subsidiary shall be determined based on the Liabilities, revenues or
benefits to the Company or applicable Subsidiary during the 2011 calendar year.;

(iv) evidencing Indebtedness of the Company or any Subsidiary;

(v) for the cleanup, abatement or other actions in connection with any Hazardous
Waste, the remediation of any existing environmental Liabilities, the violation
of any Environmental Laws or relating to the performance of any environmental
audit or study, excluding, however, provisions in customer Contracts in the
Ordinary Course of Business;

(vi) under which the consequences of a default or termination could have a
Material Adverse Effect on the Company or any Subsidiary;

(vii) with customers that are Governmental Bodies with gross purchases from the
Company or any Subsidiary in excess of $250,000; or

(viii) with any Governmental Body or with any Person in connection with such
Person’s contract with any Governmental Body (other than customer Contracts).

“NASDAQ” means the NASDAQ Stock Market operated by NASDAQ OMX Group, Inc.

“Objections Statement” is defined in Section 2.3(e).

“Operating Working Capital” means (i) all current assets (excluding Cash,
deferred income taxes, and any current assets relating to the manufacture of the
Settlement Dies (as defined in the DMT Settlement Agreement) pursuant to the DMT
Settlement Agreement) of the Company and its Subsidiaries as of the close of
business on the Closing Date (but before taking into account the consummation of
the transactions contemplated hereby), minus (ii) all current liabilities of the
Company (excluding the Change-in-Control Payments, the Closing Indebtedness
Amount, the Option Cancellation Payments, any accounts payable relating to the
manufacture of the Settlement Dies (as defined in the DMT Settlement Agreement)
pursuant to the DMT Settlement Agreement, and any other interest bearing
liabilities) and its Subsidiaries as of the close of business on the Closing
Date (but before taking into account the consummation of the transactions
contemplated hereby), in each case calculated in accordance with and using the
same line items and adjustments as set forth on the Example Working Capital
Calculation. For the avoidance of doubt, the determination of the Purchase Price
and the preparation of the Closing Statement will take into account only those
components (i.e., line items) and adjustments reflected on the Example Working
Capital Calculation and used in calculating the Upper Collar Amount and Lower
Collar Amount. Further to the preceding sentence, the calculation of the
Purchase Price will be determined, and any such calculations on the Closing
Statement will be determined, in accordance with the Example Working Capital
Calculation (and without any change in or introduction of any new reserves;
provided the warranty reserves and any other reserves that are customarily
adjusted by the Company or any Subsidiary in the Ordinary Course of Business
shall be updated as of the Closing Date consistent with the same methodology
used in determining such reserves), and without duplication

 

56



--------------------------------------------------------------------------------

to any items counted in the computation of Seller Transaction Expenses. The
parties agree that the purpose of preparing and calculating the Operating
Working Capital hereunder is to measure changes in Operating Working Capital
without the introduction of new or different accounting methods, policies,
practices, procedures, classifications, judgments or estimation methodologies
from the Example Working Capital Calculation. The determination of Operating
Working Capital and the preparation of the Closing Statement will entirely
disregard (A) any and all effects on the assets or liabilities of the Company
and its Subsidiaries as a result of the transactions contemplated hereby or of
any financing or refinancing arrangements entered into at any time by Buyer or
any other transaction entered into by Buyer in connection with the consummation
of the transactions contemplated hereby, and (B) any of the plans, transactions,
or changes which Buyer intends to initiate or make or cause to be initiated or
made after the Closing with respect to the Company and its Subsidiaries or their
businesses or assets, or any facts or circumstances that are unique or
particular to Buyer or any of its assets or liabilities.

“Option Cancellation Payments” is defined in Section 1.2.

“Option Holder Escrow Funds” is defined in Section 2.2(b).

“Option Termination Agreement” is defined in Section 1.2.

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.

“Ordinary Course of Business” means, as applicable, the Company’s or its
Subsidiaries’ ordinary course of business consistent with its respective past
custom and practice.

“Outside Closing Date” is defined in Section 5.6(a)(ii).

“Patents” is defined in the definition of Intellectual Property in
Section 9.9(e).

“Permits” means all permits, licenses, franchises and approvals of Governmental
Bodies.

“Permitted Liens” means (i) Liens listed on Schedule 3.9(a), (ii) liens for
Taxes not yet due and payable or for Taxes being diligently contested in good
faith through appropriate proceedings and for which adequate reserves according
to GAAP have been established, (iii) purchase money liens and liens securing
rental payments under capital lease arrangements, (iv) mechanics’,
materialmen’s, and similar liens arising or incurred in the Ordinary Course of
Business, and (v) liens on balances contained in the Subsidiaries’ deposit
accounts supporting letters of credit issued in the Ordinary Course of Business.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated association,
corporation, entity or government (whether federal, state, county, city or
otherwise, including any instrumentality, division, agency or department
thereof).

“Personal Property Leases” is defined in Section 3.9(a).

 

57



--------------------------------------------------------------------------------

“Plan Affiliate” means, with respect to any Person, any other Person that is a
member of a group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes the first Person or that is a member
of the same “controlled group” as the first Person pursuant to
Section 4001(a)(14) of ERISA.

“Post-Closing Straddle Period” is defined in Section 8.3(c).

“Pre-Closing Straddle Period” is defined in Section 8.3(c).

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

“Premier” is defined in Recital B.

“Premier Financial Statements” is defined in Section 3.7.

“Privilege Period” is defined in Section 8.3(c).

“Products” means any and all products developed, manufactured, marketed or sold
by the Company or any Subsidiary, whether work in progress or in final form.

“Purchase Price” is defined in Section 2.1.

“Purchase Price Decrease Amount” is defined in Section 2.3(a).

“Purchase Price Increase Amount” is defined in Section 2.3(a).

“Registered IP” is defined in Section 3.13(a).

“Release” has the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), provided, however,
that the exclusions in such statutory definition shall not apply.

“Remedial Action” means all actions to (i) clean up, remove, treat or in any
other way address any Hazardous Waste; (ii) prevent the Release of any Hazardous
Waste so it does not endanger or threaten to endanger public health or welfare
or the indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations or post-remedial monitoring and care; and (iv) to correct a
condition of noncompliance with Environmental Laws.

“Representatives” is defined in Section 5.9(a).

“Rule” or “Rules” means any laws, statutes, rules, regulations, orders,
judgment, injunction, decree or other decision of any Governmental Body.

“Schedule Supplement” is defined in Section 5.9.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
law and regulations and rules pursuant thereto.

 

58



--------------------------------------------------------------------------------

“Sellers” is defined in the Preamble.

“Seller Indemnified Party” is defined in Section 8.2(b).

“Seller Related Persons” is defined in Section 8.5.

“Seller Related Person Claims” is defined in Section 8.5.

“Seller Transaction Expenses” means the third party fees and expenses (including
legal, accounting, investment banking, advisory and other fees and expenses)
payable by the Company or any of its Subsidiaries or Sellers arising from,
incurred in connection with or incident to this Agreement and the transactions
contemplated hereby, including bonuses, severance, termination,
change-in-control, retention or other payments to directors, officers or
employees made or triggered in connection with the transactions contemplated
hereby other than the Change-in-Control Payments and the Option Cancellation
Payments.

“Seller Transaction Expenses Amount” is defined in Section 2.1.

“Shares” is defined in Recital A.

“Significant Customer” is defined in Section 3.23.

“Significant Supplier” is defined in Section 3.23.

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code; (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise;
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons-and icons; and
(iv) all documentation including user manuals and other training documentation
related to any of the foregoing.

“Stockholder Vote” is defined in Section 5.10.

“Straddle Period” is defined in Section 8.3(c).

“Subsidiaries” is defined in Recital B.

“Subsidiary Shares” is defined in Section 3.1.

“Survival Period” is defined in Section 8.2(d).

“Tax” or “Taxes” means (i) any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, ad valorem,
escheat, unclaimed or abandoned property, severance, stamp, occupation, premium,
profits, windfall profit, environmental, customs, duties, real property,
personal property, capital stock, social security, employment, unemployment,
disability, payroll, license, employee or other withholding, or other tax,
similar governmental fee or other like

 

59



--------------------------------------------------------------------------------

assessment or charge of any kind whatsoever, together with any interest,
penalty, addition to tax or additional amount imposed by any law or Governmental
Body, whether disputed or not, (ii) any liability for the payment of any amounts
of any of the foregoing types as a result of being a member of an affiliated,
consolidated, combined or unitary group, or being a party to any agreement or
arrangement whereby liability for payment of such amounts was determined or
taken into account with reference to the liability of any other Person,
(iii) any liability for the payment of any amounts as a result of being a party
to any tax sharing or allocation agreements or arrangements (whether or not
written) or with respect to the payment of any amounts of any of the foregoing
types as a result of any express or implied obligation to indemnify any other
Person, and (iv) any liability for the payment of any of the foregoing types as
a successor, transferee or otherwise.

“Tax Deductions” means any item of loss or deduction resulting from or
attributable to (i) transaction bonuses, changes-in-control payments, severance
payments, retention payments or similar payments made to employees or other
service providers of the Company or any of its Subsidiaries, including but not
limited to the Change-in-Control Payments; (ii) the fees, expenses and interest
incurred by the Company or any Subsidiary with respect to the payment of any
Indebtedness, including the Closing Indebtedness Amount; (iii) the amount of
investment banking, legal and accounting fees and expenses paid or payable by
the Company or any of its Subsidiaries; and (iv) the amount of any deduction for
federal income Tax purposes as a result of the exercise or payment for
cancellation of employee or other compensatory options arising in connection
with the transactions contemplated by this Agreement and as determined by
Sellers in good faith, including but not limited to as a result of the Option
Cancellation Payments.

“Tax Documents” is defined in Section 8.3(a).

“Tax Matter” is defined in Section 8.3(f).

“Tax Returns” means returns, declarations, elections, forms (including estimated
Tax), reports, claims for refund, information returns or other documents
(including any related or supporting schedules, supplements, attachments,
statements or information) filed or issued, or required to be filed or issued,
in connection with the determination, assessment or collection of any Taxes of
any party or in connection with the administration of any laws, regulations or
administrative requirements relating to any Taxes including any amendment
thereof.

“Technology” means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, research and development, technical data,
programs, subroutines, tools, materials, specifications, processes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
apparatus, creations, improvements, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses, and other
writings, and other tangible embodiments of the foregoing, in any form whether
or not specifically listed herein, and all related technology, that are used in,
incorporated in, embodied in, displayed by or relate to, or are used or useful
in the design/development, reproduction, maintenance or modification of, any of
the Products.

“Trade Secrets” is defined in the definition of Intellectual Property in
Section 9.9(e).

 

60



--------------------------------------------------------------------------------

“Transaction Documents” means all agreements, documents, instruments, and
certificates contemplated by this Agreement or being executed or delivered
pursuant to or in connection with the consummation of the transactions
contemplated by this Agreement, including this Agreement.

“Transfer Taxes” is defined in Section 8.3(d).

“Unaudited Financial Statements” is defined in Section 3.7.

“Upper Collar Amount” is defined in Section 2.3(a).

“Working Capital Collar” is defined in Section 2.3(a).

“Working Capital Escrow Amount” is defined in Section 2.2(b).

9.10 Entire Agreement. The Transaction Documents, the Preamble, the Recitals and
all the Schedules and Exhibits attached to this Agreement (all of which shall be
deemed incorporated in the Agreement and made a part hereof) and the
Confidentiality Agreement set forth the entire understanding of the parties with
respect to the subject matter hereof, and shall not be modified or affected by
any offer, proposal, statement or representation, oral or written, made by or
for any party in connection with the negotiation of the terms hereof.

9.11 Third Parties. Except as expressly set forth herein, nothing herein
expressed or implied is intended or shall be construed to confer upon or give to
any Person or entity, other than the parties to this Agreement and their
respective permitted successors and assigns, any rights or remedies under or by
reason of this Agreement.

9.12 Specific Performance. The parties acknowledge and agree that the breach of
this Agreement by Sellers, on the one hand, and Buyer, on the other hand, would
cause irreparable damage to other party for which there would be no adequate
remedy at law. Therefore, the obligations of the parties under this Agreement
shall be enforceable by injunctive relief to restrain a breach or threatened
breach, or by a decree of specific performance issued by any court of competent
jurisdiction, and appropriate injunctive relief may be applied for and granted
in connection therewith. Such remedies shall, however, be cumulative and not
exclusive and shall be in addition to any other remedies which any party may
have under this Agreement or otherwise.

9.13 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

61



--------------------------------------------------------------------------------

(Remainder of Page Intentionally Left Blank; Signature Page Follows.)

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the Effective Date.

 

SELLERS:     BERTRAM GROWTH CAPITAL I, L.P.,     a Delaware limited partnership
      By:  

Bertram Growth Capital I (GP), L.P.,

a Delaware limited partnership

      Its:   General Partner         By:  

Bertram Growth Capital I (GPLLC), L.L.C.,

a Delaware limited liability company

        Its:   General Partner           By:               Name:              
Title:         BERTRAM GROWTH CAPITAL II, L.P.,     a Delaware limited
partnership       By:  

Bertram Growth Capital II (GP), L.P.,

a Delaware limited partnership

      Its:   General Partner         By:  

Bertram Growth Capital II (GPLLC), L.L.C.,

a Delaware limited liability company

        Its:   General Partner           By:               Name:              
Title:         BERTRAM GROWTH CAPITAL II-A, L.P.,     a Delaware limited
partnership       By:  

Bertram Growth Capital II (GP), L.P.,

a Delaware limited partnership

      Its:   General Partner         By:  

Bertram Growth Capital II (GPLLC), L.L.C.,

a Delaware limited liability company

        Its:   General Partner           By:               Name:              
Title:    

 

[Signature Page – Stock Purchase Agreement]



--------------------------------------------------------------------------------

COMPANY:     EDI HOLDINGS, INC.,     a Delaware corporation       By:          
Name:           Title:     BUYER:     Nordson Corporation     an Ohio
corporation       By:           Name:           Title:    

 

[Signature Page – Stock Purchase Agreement]